Exhibit 10.18

3101 WESTERN AVENUE

SEATTLE, WASHINGTON

SUBLEASE

by and between

CTI BIOPHARMA, CORP.,

a Washington corporation

as SUBLANDLORD

and

CASCADIAN THERAPEUTICS, INC.,

a Delaware corporation

as SUBTENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. Sublease

     3  

2. Proposed Subtenant Improvements

     4  

3. Sublease Term

     4  

4. Use

     5  

5. Rent and Additional Charges

     6  

6. Master Lease Terms

     8  

7. Maintenance and Repairs

     9  

8. Parking Privileges

     10  

9. Compliance With Laws and Permits

     10  

10. Tax on Subtenant’s Personal Property

     11  

11. Right of Entry

     11  

12. Indemnification and Limitation on Liability

     11  

13. Insurance; Waiver of Subrogation

     12  

14. Damage or Destruction

     14  

15. Assignment and Subletting

     15  

16. Transfer of Sublandlord’s Interest

     15  

17. Event of Default

     16  

18. Estoppel Certificate

     16  

19. Surrender of Sublease Premises and Removal of Subtenant’s Property

     17  

20. Brokers

     17  

21. Rules and Regulations

     17  

22. Signage

     17  

23. Furniture, Fixtures and Equipment

     18  

24. Expansion

     18  

25. General Provisions

     19  

 

i



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit A    

 

MASTER LEASE

     A-1  

Exhibit B

 

FLOOR PLANS FOR SUBLEASE PREMISES

     B-1  

Exhibit C

 

WORK LETTER

     C-1  

Exhibit D

 

LIST OF FF&E

     D-1  

Exhibit E

 

LEGAL DESCRIPTION

     E-1  

Exhibit F

 

CONSENT TO SUBLEASE AND RECOGNITION AGREEMENT

     F-1  

 

ii



--------------------------------------------------------------------------------

BASIC SUBLEASE INFORMATION

 

1.    Effective Date:    December 4th, 2017 2.    Sublandlord:    CTI BioPharma,
Corp., a Washington corporation 3.    Subtenant:    Cascadian Therapeutics,
Inc., a Delaware corporation 4.    Building:    3101 Western Avenue, Seattle,
Washington. 5.    Premises:    The sixth (6th), seventh (7th) and eighth (8th)
floors of the Building containing approximately 66,045 rentable square feet or
as may be adjusted from time to time in accordance with the terms of the Master
Lease. 6.    Sublease Premises:    The sixth (6th) and seventh (7th) floors of
the Building containing approximately 44,050 rentable square feet and more
particularly described on Exhibit B attached hereto (“Sublease Premises”). 7.   
Sublease Term:    Commencing on the Commencement Date and terminating on the
Expiration Date. 8.    Commencement Date:    January 1, 2018; but if Subtenant
substantially commences business operations in the Sublease Premises prior to
January 1, 2018, then the Commencement Date shall be such earlier date on which
business operations substantially commence. 9.    Expiration Date:    April 30,
2022 10.    Base Rent:   

“Monthly Base Rent” shall be $110,125.00 per month for the first twelve full
months of the Sublease Term, and will be increased on each anniversary of the
Commencement Date by an amount equal to $1.00 per rentable square foot per annum
(i.e., an annual increase of $3,670.84 in Monthly Base Rent payable, beginning
on the first anniversary of the Commencement Date).

Notwithstanding the foregoing, Monthly Base Rent shall be abated completely for
the first five (5) full calendar months of the Sublease Term.

11.    Security Deposit:    $374,425.08 12.    Base Year:    2018

 

S-1



--------------------------------------------------------------------------------

13.    Subtenant’s Proportionate Share:    Sixty-six point seventy percent
(66.70%), which is calculated by dividing the square footage of the Sublease
Premises (as provided for herein) by the total square footage of the Premises.
14.    Subtenant Improvements:    Described in the Work Letter. 15.   
Sublandlord’s Broker:    Flinn Ferguson 16.    Subtenant’s Broker:    Flinn
Ferguson 17.    Parking Privileges:    Subtenant will have the right, but not
the obligation to rent eighty-eight (88) standard parking passes of which up to
four (4) may be reserved stalls in the parking garage. For the avoidance of
doubt, Subtenant’s Parking Privileges shall not include any outside reserved
parking stalls unless otherwise expressly agreed by Sublandlord in writing.

 

2



--------------------------------------------------------------------------------

3101 WESTERN AVENUE

SEATTLE, WASHINGTON

SUBLEASE

This SUBLEASE (this “Sublease”) is entered into as of the Effective Date, by and
between CTI BIOPHARMA, CORP., a Washington corporation (“Sublandlord”), and
CASCADIAN THERAPEUTICS, INC., a Delaware corporation (“Subtenant”), with
reference to the following Recitals.

R E C I T A L S

A. The defined terms and all other portions of the “Basic Sublease Information”
are hereby incorporated into this Sublease. All other capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Master
Lease.

B. Sublandlord, formerly known as Cell Therapeutics, Inc., is the Lessee under
that certain Office Lease dated as of January 27, 2012, (as amended by that
certain letter amendment, dated as of June 7, 2012; the “Master Lease”),
pursuant to which Sublandlord leases the Premises from Selig Holdings LLC
(“Master Landlord”). A copy of the Master Lease is attached hereto as Exhibit A.

C. Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord, the Sublease Premises pursuant to the terms and
conditions of this Sublease.

NOW, THEREFORE, in consideration of the covenants and provisions herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublandlord and Subtenant agree as follows:

1. Sublease. Subject to the terms and conditions of this Sublease and the Master
Lease, Sublandlord hereby leases to Subtenant and Subtenant leases from
Sublandlord the Sublease Premises together with all rights appurtenant thereto,
including the non-exclusive right to use the Common Areas of the Building as
provided for under the Master Lease. Subtenant acknowledges and agrees that
Subtenant shall have no right to, and shall not, use or occupy any portions of
the Premises other than the Sublease Premises except as set forth herein.
Sublandlord and Subtenant each agree and acknowledge that (a) it is their intent
that, except as may be specifically excluded under this Sublease, Subtenant
shall keep and observe all of the obligations and covenants under the Master
Lease applicable to Sublandlord as such obligations and covenants apply to the
Sublease Premises during the Sublease Term, and (b) unless specifically set
forth herein, Sublandlord shall have no obligation or liability to perform any
of the obligations or liabilities of Master Landlord under the Master Lease as
the lessor of the Sublease Premises and Master Landlord shall be solely
responsible for providing all services and performing all duties and obligations
of the Master Landlord under the Master Lease with respect to the Sublease
Premises; provided that Sublandlord will use commercially reasonable efforts, at
the sole cost and expense of Subtenant, to cooperate with Subtenant in enforcing
the terms of the Master Lease.

 

3



--------------------------------------------------------------------------------

Sublandlord shall not voluntarily surrender or terminate the Master Lease with
respect to the Sublease Premises (as the same exists from time to time), and
will not terminate the Master Lease with respect to the Offer Space (as defined
below) without first offering such space to Subtenant pursuant to Section 24
below. Upon receipt of any notice from Master Landlord relating to the Sublease
Premises, Sublandlord shall promptly deliver a copy of such notice to Subtenant
in accordance with the terms and conditions of Section 25(a) below.

2. Proposed Subtenant Improvements. The parties hereto hereby acknowledge that
they have mutually agreed to allow the Subtenant Improvements pursuant to
Exhibit A to the Work Letter attached hereto as Exhibit C. The parties further
acknowledge that, as of the date hereof, Sublandlord has capped off the interior
communication stairwell between the seventh (7th) and eighth (8th) floors of the
Building and located between the Sublease Premises and that portion of the
Premises to be retained by Sublandlord.

3. Sublease Term.

(a) Term. The Sublease Term shall commence on the Commencement Date and shall
terminate at 11:59 p.m. PST on the Expiration Date unless the Master Lease
terminates prior to the Expiration Date, in which event this Sublease shall
immediately terminate upon such earlier termination of the Master Lease (subject
to the terms of that certain Consent to Sublease and Recognition Agreement, by
and between Master Landlord and Subtenant, and acknowledged by Sublandlord, to
be entered into within thirty (30) days after the Effective Date pursuant to
Section 25(p) (the “Master Landlord Consent”) and Sublandlord shall have no
liability to Subtenant in connection with any such early termination of the
Master Lease, except to the extent such early termination is attributable to a
default by Sublandlord under this Sublease or the Master Lease that is not a
consequence of a default by Subtenant under this Sublease or the Master Lease.

(b) Delivery of Sublease Premises; Early Entry.

(i) Sublandlord shall use commercially reasonable efforts to deliver the
Sublease Premises to Subtenant on the Effective Date (the date of delivery being
the “Delivery Date”). If Sublandlord fails to timely deliver the Sublease
Premises, Sublandlord shall not be liable to Subtenant for any loss or damage
resulting therefrom, and this Sublease shall not be void or voidable except as
may be provided herein. If Sublandlord does not deliver the Sublease Premises by
the Commencement Date for any reason other than for reasons outside the
reasonable control of Sublandlord, then (A) this Sublease may be terminated by
Sublandlord or Subtenant at any time upon five (5) business days’ written notice
to the other party, and if so terminated, neither Sublandlord nor Subtenant
shall have any further rights, duties or obligations under this Sublease, except
with respect to provisions that expressly survive termination of this Sublease,
and (B) Rent shall be abated until the Delivery Date or the earlier termination
of this Sublease pursuant to the foregoing clause (A).

 

4



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions of this Sublease, and provided
Sublandlord has received the fully executed Sublease, the Security Deposit, and
all evidence of insurance coverage required hereunder, as of the Delivery Date,
Subtenant may, at Subtenant’s sole risk, have access to the Sublease Premises,
for the purpose of installing the Subtenant Improvements, furniture, telephone
and data cabling, fixtures and other equipment in the Sublease Premises.
Sublandlord may withdraw such permission to enter the Sublease Premises prior to
the Commencement Date at any time that Sublandlord reasonably determines that
such entry by Subtenant is causing a dangerous situation for Sublandlord,
Subtenant, Subtenant’s vendors and contractors or other tenants in the Building.
Such early entry shall be subject to all the terms and provisions of this
Sublease, except that, for the avoidance of doubt, Subtenant shall have no
obligation to pay Monthly Base Rent or other charges until the Commencement
Date.

(iii) Subtenant acknowledges, represents and warrants that, notwithstanding
anything to the contrary in this Sublease or in the Master Lease, taking
possession of the Sublease Premises by Subtenant shall be conclusive evidence
that Subtenant accepts the Sublease Premises, including, without limitation, the
Subtenant Improvements, “AS IS,” and that the Sublease Premises and Subtenant
Improvements are suited for Subtenant’s use and are in good and satisfactory
condition as of the time possession is taken, subject to the window repair
request of Subtenant described below. Subtenant acknowledges that neither Master
Landlord nor Sublandlord, nor their respective agents or representatives, has
made any representations, warranties, or promises with respect to the Building
or the Sublease Premises, except as may be expressly set forth in this Sublease.
Without limiting the foregoing, the parties acknowledge that Subtenant has
requested that certain windows within the Sublease Premises be repaired by
Master Landlord. Sublandlord hereby agrees to request such window repairs
pursuant to the Master Lease, and further request that such window repairs be
made as soon as reasonably possible, provided however, Sublandlord shall have no
responsibility and no liability for repairs which are the responsibility of
Master Landlord or for Master Landlord’s refusal or failure to make such
repairs.

4. Use. The Sublease Premises are to be used by Subtenant for the purposes set
forth in Article 5 of the Master Lease and for no other purpose, subject to the
terms and conditions of this Sublease and of the Master Lease (unless expressly
excluded herein).

 

5



--------------------------------------------------------------------------------

5. Rent and Additional Charges.

(a) Monthly Base Rent. Subtenant shall pay to Sublandlord Monthly Base Rent in
advance on the Commencement Date and on the first day of every calendar month
following the Commencement Date during the Sublease Term (prorated for partial
months). All Rent (as defined below) shall be paid to Sublandlord, without prior
demand and without any deduction or offset, in lawful money of the United States
of America, at the address of Sublandlord for Rent payments as set forth in
Section 25(a) or to such other person or at such other place as Sublandlord may
from time to time designate in writing. Notwithstanding the foregoing, Monthly
Base Rent shall be abated during the first five (5) months of the Sublease Term.
Upon written notice from Master Landlord that Sublandlord is in default on the
payment of any rent or additional amounts under the Master Lease and such
default in payment is not cured by Sublandlord within five (5) days after such
notice is delivered, Subtenant agrees to provide all Rent directly to Master
Landlord at the address set forth in Section 25(a). Sublandlord hereby agrees
that Subtenant will have no liability or responsibility to Sublandlord as a
result of Subtenant’s compliance with Master Landlord’s instructions pursuant to
the foregoing sentence and any Rent paid by Subtenant to Master Landlord
pursuant to the foregoing will be credited towards Subtenant’s obligations under
this Sublease.

(b) Additional Charges; Rent Adjustments. In addition to Monthly Base Rent,
Subtenant shall pay to Sublandlord Subtenant’s Proportionate Share of any
increase in the Additional Charges (defined below) above the amount of
Additional Charges in the Base Year (as defined in this Sublease) (“Subtenant
Additional Charges”). “Additional Charges” means all “Operating Services”,
“Controllable Expenses”, and “Real Estate Taxes,” each as defined in Section 19
of the Master Lease, payable by Sublandlord under the Master Lease. Following
receipt by Sublandlord of statements from Master Landlord showing the amount of
Operating Services, Controllable Expenses and Real Estate Taxes due from
Sublandlord under the Master Lease (“Master Lease Statements”), Sublandlord
shall deliver to Subtenant statements (“Additional Charge Statements”) showing
the amounts of Subtenant Additional Charges, which will include a copy of the
Master Lease Statement (which statements will include the amounts of Additional
Charges for the Base Year and copies of the Master Lease Statements for the Base
Year). Sublandlord shall prepare the Additional Charge Statements based solely
on the information provided in the Master Lease Statements, and Sublandlord
shall have no liability to Subtenant for any error or omission in the Master
Lease Statements. Subtenant further understands and agrees that, as a portion of
the Operating Services, Controllable Expenses and Real Estate Taxes, the
Additional Charges shall be computed in the manner provided in the Master Lease.
Subtenant shall pay to Sublandlord the Subtenant Additional Charges together
with the next due installment of Monthly Base Rent (each such payment by
Subtenant, a “Rent Adjustment”). In the event Subtenant reasonably believes
there is an error in the Master Lease Statement, upon written request by
Subtenant, Sublandlord will exercise its audit right as set forth in Section 19
of the Master Lease at Subtenant’s cost (subject to reimbursement by Master
Landlord as provided in Section 19 of the Master Lease).

(c) Extraordinary Charges. Subtenant shall pay to Sublandlord within ten
(10) business days of receipt of a statement from Sublandlord, the amount
Sublandlord is required to pay, other than with respect to the Additional
Charges, with respect to any utilities, services, and other miscellaneous items
provided at the request of Subtenant to the Sublease Premises.

 

6



--------------------------------------------------------------------------------

(d) Adjustments to Additional Charges; Reconciliation. It is further expressly
understood and agreed that, if and to the extent Master Landlord notifies
Sublandlord of an adjustment in the amount of the Operating Services,
Controllable Expenses and Real Estate Taxes payable by Sublandlord pursuant to
the Master Lease, appropriate adjustments will be made to the amount of
Additional Charges payable by Subtenant hereunder. If Master Landlord delivers a
statement in accordance with the Master Lease reflecting that any excess
Additional Charges have been paid, then Subtenant shall receive an appropriate
credit towards Monthly Base Rent next coming due under this Sublease in an
amount equal to the amount of any overpayment by Subtenant. If Master Landlord
delivers a statement in accordance with the Master Lease reflecting that any
Additional Charges with respect to the Sublease Premises have been underpaid,
Subtenant shall pay any such additional amounts within thirty (30) days of
delivery to Subtenant of a statement setting forth the calculation of the
appropriate amount of Additional Charges payable by Subtenant hereunder.

(e) Late Charge. If an Event of Default occurs with respect to the payment of
any installment of Rent or any other payment for which Subtenant is obligated
under this Sublease, then, Subtenant shall pay to Sublandlord a late charge
equal to five percent (5%) of the amount so payable. Subtenant acknowledges that
late payments will cause Sublandlord to incur costs not contemplated by this
Sublease, the exact amount of which costs are extremely difficult and
impracticable to calculate. The parties agree that the late charge described
above represents a fair and reasonable estimate of the extra costs incurred by
Sublandlord as a result of such late payment. Such late charge shall not be
deemed a consent by Sublandlord to any late payment, nor a waiver of
Sublandlord’s right to insist upon timely payments at any time, nor a waiver of
any remedies to which Sublandlord is entitled hereunder. In addition, all
amounts payable by Subtenant to Sublandlord hereunder, exclusive of the late
charge described above, if not paid when due, shall bear interest from the due
date until paid at the lesser rate of (i) eight percent (8%), or (ii) three
percent (3%) above the prime rate of interest charged from time to time by Bank
of America, or its successor (but not to exceed the maximum rate permitted by
all applicable laws and governmental requirements).

(f) Rent. As used herein “Rent” shall mean all Monthly Base Rent, Rent
Adjustments, and any other sums or amounts payable by Subtenant under this
Sublease.

(g) Security Deposit.

(i) If Subtenant breaches any provision of this Sublease, including but not
limited to the payment of Rent, after the expiration of any applicable notice
and cure period, Sublandlord may use all or any part of the Security Deposit for
the payment of any Rent or any other sums in default, or to compensate
Sublandlord for any other loss or damage which Sublandlord actually incurs by
reason of Subtenant’s default. If any portion of the Security Deposit is so used
or applied, Subtenant shall, within five (5) business days after written demand
therefor, deposit cash with Sublandlord in an amount sufficient to restore the
Security Deposit to its original amount. Subtenant agrees that Sublandlord

 

7



--------------------------------------------------------------------------------

shall not be required to keep the Security Deposit in trust, segregate it, or
keep it separate from Sublandlord’s general funds, Sublandlord may commingle the
Security Deposit with its general funds, and Subtenant shall not be entitled to
interest on the Security Deposit. Within thirty (30) days following the
Expiration Date or any earlier termination of the Sublease (including by reason
of a Recognition Event, as defined in the Master Landlord Consent), the Security
Deposit or any balance thereof, if any (after application of any amount owed by
reason of a default by Subtenant hereunder) shall be returned to Subtenant.

(ii) Notwithstanding anything to the contrary herein, so long as Subtenant is
not then in monetary or material non-monetary default under this Sublease, after
any applicable notice and cure period, with respect to Subtenant’s final two
(2) payments of Monthly Base Rent, in lieu of Subtenant making such payments
pursuant to Section 5(a), the Security Deposit shall be applied to such
payments, and upon each such payment, the amount of the Security Deposit
required hereunder shall be correspondingly reduced.

6. Master Lease Terms.

(a) Obligations of Sublandlord and Subtenant. This Sublease is subject to all of
the terms and conditions of the Master Lease, and all of the covenants,
agreements, provisions and conditions thereof are made a part of and
incorporated into this Sublease as if recited in full herein and with all
references in the Master Lease to “Lessor” referring to Sublandlord and all
references to “Lessee” referring to Subtenant; provided, however, that with
respect to the payment of Monthly Base Rent, Operating Services, Controllable
Expenses and Real Estate Taxes, Subtenant’s obligations shall be governed by the
terms of this Sublease. Subtenant hereby agrees to perform all obligations of
Tenant (as defined in the Master Lease) as the tenant under the Master Lease
with respect to the Sublease Premises to the extent this Sublease obligates
Subtenant to perform such obligations and agrees to be bound by the terms of the
Master Lease as to the Sublease Premises to the extent incorporated herein to
the same extent as if Subtenant were the Tenant (as defined in the Master Lease)
under the Master Lease. As between the parties to this Sublease only, if a
conflict exists between the terms of the Master Lease and the terms of this
Sublease, the terms of this Sublease will control. Subject to the exclusions set
forth in Section 6(b), Subtenant shall not commit, or permit to be committed,
any act or omission that would violate any term or condition of the Master Lease
or constitute cause for termination of the Master Lease by Master Landlord.
Sublandlord shall not commit, or permit to be committed, any act or omission
that would constitute cause for termination of the Master Lease by Master
Landlord or otherwise affect the rights of Subtenant under this Sublease.

(b) Exclusions. Any provision of the Master Lease granting Sublandlord rights
regarding expansion of the Sublease Premises, first rights to lease, renewal
options, rights of first refusal, or extension of the Master Lease Term are
hereby expressly deemed excluded from the terms of this Sublease. Unless
expressly set forth in or modified under this Sublease, Subtenant shall have no
rights or obligations under or with respect to the following provisions of the
Master Lease: Article 2, Article 3,

 

8



--------------------------------------------------------------------------------

Article 4, Article 21, Article 37, Article 38, Article 41, Article 42,
Article 43, Article 44, Article 46, Article 49, Article 51, Article 52,
Article 53, and all other provisions which by their nature would not apply to
Subtenant. Article 54 shall not be deemed a representation or warranty or an
indemnification obligation of Sublandlord to Subtenant.

(c) Master Landlord’s Consent. Subtenant shall not commit any act that requires
Master Landlord’s consent under the Master Lease without first obtaining the
consent of Master Landlord and Sublandlord (which will not be unreasonably
withheld, conditioned or delayed). Notwithstanding any contrary provision of
this Sublease or any other agreement between Sublandlord and Subtenant,
Sublandlord shall cooperate with Subtenant to obtain Master Landlord’s consent,
but shall not be liable for any failure of Master Landlord to grant its consent.

7. Maintenance and Repairs.

(a) Subtenant’s Obligations.

(i) Maintenance and Repair. Subtenant shall, at Subtenant’s sole expense, keep
the Sublease Premises and every part thereof in good condition, ordinary wear
and tear, condemnation and insured casualty excepted, except for any obligations
of Sublandlord under the Master Lease that are specifically set forth and
assumed by Sublandlord in this Sublease (including any obligations relating to
the Sublease Premises prior to the Commencement Date herein) and any obligations
of Master Landlord under the Master Lease. If (x) Sublandlord reasonably
determines that any maintenance and/or repair of the Sublease Premises is
required under the terms of the Master Lease, and, subject to such shorter time
as may be required under the Master Lease and any maintenance and repair rights
of Master Landlord thereunder, such maintenance and/or repair item has not been
completed by Subtenant within ten (10) business days after notice from
Sublandlord that such item is required (or, if such maintenance or repair is not
reasonably capable of being completed within such ten (10) business day-period,
commenced within such time period and thereafter diligently prosecuted to
completion), or (y) any maintenance and/or repair to the Building is required by
reason of the negligent act or omission or willful misconduct of Subtenant or
its agents, employees, contractors, invitees, or licensees, and Sublandlord or
Master Landlord performs the required maintenance or repair work, Subtenant
shall pay to Sublandlord or Master Landlord (as applicable) the reasonable cost
of such maintenance and repairs. Subtenant hereby waives and releases any right
to make repairs at Sublandlord’s expense under any applicable law now or
hereafter in effect, except to the extent expressly set forth in Section 17 of
this Sublease and Section 48 of the Master Lease.

(ii) Alterations and Improvements. Unless specifically permitted by the terms of
this Sublease, or the Master Lease, Subtenant shall not make any “Alterations”
(as that term is defined in Section 8 of the Master Lease), including, without
limitation, the installation of any rooftop satellite antennae and related
cabling, without the consent of Master Landlord and Sublandlord.

 

9



--------------------------------------------------------------------------------

Sublandlord shall reasonably cooperate and assist Subtenant in obtaining the
consent of Master Landlord under the Master Lease, and Sublandlord shall not
unreasonably withhold, condition, or delay its consent to any Alterations
requested by Subtenant that are approved by Master Landlord. Sublandlord will
not charge any supervision or other fees in connection with any Alterations
requested or performed by Subtenant.

(b) Sublandlord’s Obligations.

(i) Maintenance and Repair. The Sublease Premises will be delivered to Subtenant
in broom clean condition. Master Landlord performs all repairs and maintenance
on the building systems serving the Sublease Premises pursuant to the Master
Lease and past practice. Subject to the foregoing, Sublandlord shall have no
obligation to operate, maintain, or repair the Sublease Premises. All
maintenance and repairs of the Sublease Premises which are required of lessee
under the Master Lease shall be the sole obligation of Subtenant and shall be
performed at Subtenant’s sole cost and expense. Without limiting the foregoing,
Subtenant shall have the right, with prior notice to Sublandlord, to request
that Master Landlord undertake maintenance and/or repairs that are the
obligation of Master Landlord under the Master Lease. Unless specifically
provided in this Sublease (or in the Master Lease), there shall be no abatement
of Rent with respect to, and Sublandlord shall not be liable for, any injury to
or interference with Subtenant’s business arising from any repairs, maintenance,
alteration, or improvement in or to any portion of the Building or the Premises,
including the Sublease Premises, or in or to the fixtures, appurtenances, and
equipment therein.

(ii) Alterations and Improvements. Except as otherwise provided herein,
Sublandlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Sublease Premises or any part thereof.

8. Parking Privileges. Subtenant is hereby granted the Parking Privileges.
Subtenant shall at all times comply with the terms of the Master Lease, or other
rules and regulations established by Master Landlord, with respect to its use of
such Parking Privileges. Subtenant shall pay all costs, fees, and charges
applicable to such Parking Privileges imposed or charged in accordance with the
terms of the Master Lease or other rules and regulations established by Master
Landlord, without markup or profit to Sublandlord.

9. Compliance With Laws and Permits. Subtenant shall, at Subtenant’s sole cost
and expense, comply throughout the Sublease Term with all applicable laws and
governmental requirements now or hereafter in effect with respect to the
Sublease Premises and Subtenant’s use and occupancy thereof. If any governmental
license, permit, or similar consent or authorization is required with respect to
Subtenant’s use or occupancy of the Sublease Premises, including, without
limitation, any improvements or alterations performed therein by or on behalf of
Subtenant, Subtenant shall be responsible, at its sole cost and expense, for
obtaining and maintaining such required licenses, permits, and authorizations,
and shall at all times comply with the terms and conditions thereof.

 

10



--------------------------------------------------------------------------------

10. Tax on Subtenant’s Personal Property. Prior to delinquency, Subtenant shall
pay all taxes levied or assessed upon Subtenant’s personal property in or about
the Sublease Premises or other personal property from time to time located
within the Sublease Premises for or on the account of Subtenant including (as
applicable) any improvements existing as of the Commencement Date that are used
by Subtenant and the FF&E (defined below) (collectively, “Subtenant’s
Property”). If the assessed value of Master Landlord’s or Sublandlord’s property
is increased by the inclusion therein of a value placed upon Subtenant’s
Property, then Subtenant shall pay Sublandlord, within ten (10) business days of
Subtenant’s receipt of a written demand and evidence of said increased
assessment and the basis therefor, the proportion of taxes so levied against
Master Landlord or Sublandlord resulting from Subtenant’s Property.

11. Right of Entry. Subject to the conditions of Article 55 of the Master Lease,
Sublandlord, its employees, agents and representatives (“Sublandlord Parties”)
shall have the right to enter the Sublease Premises for purposes of inspection,
to post notices of non-responsibility, to effect Sublandlord’s right to cure
Subtenant defaults pursuant to Section 17, as required by law, or in cases of
emergencies. Sublandlord shall use commercially reasonable efforts to minimize
interference with Subtenant’s use of the Sublease Premises during any such entry
by any Sublandlord Parties. No entry permitted hereunder shall be construed
under any circumstances as a forcible or unlawful entry into, or a detainer of,
the Sublease Premises, or an eviction of Subtenant. Subtenant hereby waives any
claim against any Sublandlord Parties for damages for interference with
Subtenant’s business or quiet enjoyment of the Sublease Premises in connection
with the right of entry set forth in this Section 11, except to the extent such
claims or rent abatement are permitted by Article 55 of the Master Lease.

12. Indemnification and Limitation on Liability.

(a) Indemnity. Subtenant shall indemnify, protect, defend, and hold harmless
Sublandlord and each of its affiliates, partners, members, directors, officers,
employees, and agents, from and against any and all claims, suits, demands,
liabilities, damages and expenses of every kind and description, including
reasonable attorneys’ fees and costs, arising from or in connection with
(i) Subtenant’s use of the Sublease Premises or the conduct of its business
therein; (ii) any activity performed or permitted by Subtenant or any of its
affiliates, partners, members, directors, officers, employees, agents,
contractors or licensees in or around the Building; (iii) any Event of Default;
or (iv) the willful misconduct or negligent acts or omissions of Subtenant or
any of its affiliates, partners, members, directors, officers, employees,
agents, contractors, or licensees. Sublandlord shall indemnify, protect, defend,
and hold harmless Subtenant and each of its affiliates, partners, members,
directors, officers, employees, and agents, from and against any and all claims,
suits, demands, liabilities, damages and expenses of every kind and description,
including reasonable attorneys’ fees and costs, arising from or in connection
with (i) Sublandlord’s breach of this Sublease or the Master Lease after the
expiration of any applicable notice and cure period or (ii) the gross negligence
or willful misconduct of any Sublandlord Party within the Sublease Premises.

 

11



--------------------------------------------------------------------------------

(b) Exclusions from Liability. In no event shall Sublandlord be liable to
Subtenant for any injury to any person in or about the Sublease Premises or
damage to the Sublease Premises or for any loss, damage or injury to any
property of Subtenant therein unless and to the extent such loss, damage or
injury is caused by the gross negligence or willful misconduct of Sublandlord.
Without limiting the foregoing, in no event shall Sublandlord be liable to
Subtenant for (i) injury to Subtenant’s business or loss of income relating to
any damage or destruction of personal property (including without limitation,
any loss of such records), or (ii) damages arising from any act, omission or
neglect of any tenant in the Building or of any other third party (which third
party is, for the avoidance of doubt, not a Sublandlord Party).

(c) Sublandlord’s Obligations. The obligations of Sublandlord under this
Sublease do not constitute personal obligations of the individual directors,
officers, employees, partners or shareholders of Sublandlord, and Subtenant
shall not seek recourse against said individual directors, officers or
shareholders of any of their personal assets for satisfaction of any liability
with respect to this Sublease.

(d) Limitation. The indemnities set forth in Sections 12(a) shall not apply to
the extent any liability or damage is covered by insurance maintained by Master
Landlord and benefiting the Sublease Premises or Sublandlord and Subtenant, as
applicable. The indemnities pursuant to Section 12(a) are not intended to and
shall not relieve any insurance carrier of its obligations under policies
required to be or actually carried by either party pursuant to this Sublease.

13. Insurance; Waiver of Subrogation.

(a) Waiver of Subrogation. Unless not available on commercially reasonable
terms, Sublandlord and Subtenant shall have any and all fire, extended coverage
(or cause of loss – special form or all risk) or any and all damage insurance
that they may carry with respect to the Premises or the Building, or any portion
thereof, endorsed with the following subrogation clause (or a clause materially
identical thereto): “This insurance shall not be invalidated should the insured
waive in writing prior to a loss any or all right of recovery against any party
for loss occurring to the property described herein”; and Sublandlord and
Subtenant hereby waive all claims for recovery from the other for any loss or
damage to any of its property insured under valid and collectible insurance
policies to the extent of any recovery collected under such insurance, subject
to the limitation that this waiver shall apply only when it is permitted by the
applicable policy of insurance.

(b) Subtenant’s Insurance Coverage. At all times during the Sublease Term,
Subtenant, at its sole expense, shall obtain and keep in force with respect to
each portion of the Sublease Premises and Subtenant’s operations in and about
the Sublease Premises (i) commercial general liability insurance coverage (on an
“occurrence basis”), including personal injury, bodily injury, death, broad form
property damage, in limits not less than One Million Dollars ($1,000,000.00) per
occurrence, not less than Two Million Dollars ($2,000,000.00) in the aggregate,
and umbrella coverage of not less than Five Million Dollars ($5,000,000.00);
(ii) insurance against loss or damage by fire and such other risks and hazards
as are insurable under present standard forms of property insurance policies
with respect to the personal property, furniture, furnishings and fixtures
belonging to Subtenant located in the Sublease Premises for not less than

 

12



--------------------------------------------------------------------------------

100% of the actual replacement value thereof; and (iii) loss of income and extra
expense insurance in amounts as will reimburse Subtenant for direct or indirect
loss of earnings attributable to all perils commonly insured against by prudent
tenants in the business of Subtenant or attributable to prevention of access to
the Sublease Premises as a result of such perils, (iv) Worker’s Compensation and
Employer’s Liability Insurance as required by all applicable laws and
Governmental Requirements, with not less than the following limits:

 

Each Accident:

   $ 500,000  

Disease—Policy Limit:

   $ 500,000  

Disease—Each Employee:

   $ 500,000  

(c) Policy Requirements. All insurance policies required to be carried by
Subtenant hereunder shall name Subtenant as named insured and shall include
Sublandlord, Master Landlord, the Building manager, if any, the beneficiaries
under any underlying deeds of trust, and the lessor(s) under any underlying
leases as additional insureds, as specified in writing to Subtenant from time to
time (it being agreed that Subtenant shall have a reasonable time following
receipt of such written notice to add to its insurance policies those designated
as additional insureds). All insurance policies carried by Subtenant shall be
issued by reputable insurers qualified to do business in Washington and have a
Best rating at least equal to A-VII or the equivalent hereof. Subtenant will
deliver certificates of insurance to Sublandlord as soon as practicable after
the placing of the insurance as required by the terms of this Sublease, but in
no event more than five (5) business days following the Commencement Date and
the date Subtenant receives all additional information requested by the
insurance carrier, which certificates shall be in commercially reasonable form.
Subtenant shall notify Sublandlord in writing, by registered or certified U.S.
Mail, return receipt requested, not less than thirty (30) days before any
material change or reduction in coverage of insurance policy.

(d) Release. To the extent permitted by law, Subtenant hereby releases the
Sublandlord Parties from, and waives all claims for, damage to persons or
property sustained by Subtenant, its agents or employees or any other occupant
of the Building or the Sublease Premises (but in the case of agents, employees
or other occupants, such waiver and release shall apply only to the extent
Subtenant may legally waive and release claims by such third parties) resulting
from (i) any accident in or about the Building or the Sublease Premises except
to the extent resulting from the gross negligence or willful misconduct of the
Sublandlord Parties, or (ii) resulting directly or indirectly from any act or
neglect of any third party (which third party is, for the avoidance of doubt,
not a Sublandlord Party). Notwithstanding anything to the contrary herein, in no
event shall Sublandlord or Subtenant be liable to the other party under this
Sublease for any damage by reason of loss of profits, business interruption or
other special or consequential damage; provided that such limitation shall not
apply to any third-party claims.

 

13



--------------------------------------------------------------------------------

(e) Sublandlord Insurance. At all times during the Sublease Term, Sublandlord,
at its sole expense, shall obtain and keep in force with respect to the Premises
and Sublandlord’s operations (i) commercial general liability insurance coverage
(on an “occurrence basis”), including personal injury, bodily injury, death,
broad form property damage, in limits not less than One Million Dollars
($1,000,000.00) per occurrence, not less than Two Million Dollars
($2,000,000.00) in the aggregate, and umbrella coverage of not less than Five
Million Dollars ($5,000,000.00); (ii) insurance against loss or damage by fire
and such other risks and hazards as are insurable under present standard forms
of property insurance policies with respect to the property, furniture,
furnishings and fixtures belonging to Sublandlord located in the Premises for
not less than 100% of the actual replacement value thereof; and (iii) Worker’s
Compensation and Employer’s Liability Insurance as required by all applicable
laws and Governmental Requirements.

14. Damage or Destruction.

(a) Insurance Proceeds. In the event the Sublease Premises or the Building shall
be damaged or destroyed, Subtenant shall have no right to share in any proceeds
from an insurance policy maintained by Master Landlord or Sublandlord (but
Master Landlord may use such proceeds to rebuild the Sublease Premises to the
extent required by the Master Lease (and shall rebuild if required to do so by
the Master Lease)). The continuation of the Sublease shall be subject to the
rights of Sublandlord and Master Landlord under the Master Lease, and their
respective exercise of such rights thereunder. If the Sublease Premises shall be
totally destroyed, this Sublease shall terminate at the written election of
either Sublandlord or Subtenant. If the Sublease Premises shall be damaged by
fire, earthquake, or any other cause (other than the negligence or misconduct of
Subtenant) so that the Sublease Premises cannot reasonably be made tenantable
within one hundred twenty (120) days from the date of such damage, Sublandlord
or Subtenant shall have the right to terminate this Sublease by written notice
within 30 days from the date of such damage. In any case where the Sublease
Premises are rendered partially untenantable by fire, earthquake or any other
cause (other than the negligence or misconduct of Subtenant), the monthly Rent
shall be adjusted in the proportion that the rentable area of the untenantable
portion of the Sublease Premises bears to the rentable area of the Sublease
Premises (or totally abated if the usable portion is insufficient for the usual
conduct of Subtenant’s business) until the untenantable portion of the Sublease
Premises is restored and is tenantable by the Subtenant. Except for any
abatement of Rent expressly provided in this Sublease, Subtenant shall have no
claim against Sublandlord for any damage suffered by reason of any such damage
or destruction.

(b) Inconsistent Statutes. The provisions of this Sublease, including this
Section 14, constitute an express agreement between Sublandlord and Subtenant
with respect to any and all damages to, or destruction of, all or any part of
the Sublease Premises and any statute or regulation of the State of Washington
with respect to any rights or obligations concerning damage or destruction in
any absence of an express agreement between the parties, and any similar statute
or regulation now or hereafter in effect, shall have no application to this
Sublease or to any damage to or destruction of all or any part of the Sublease
Premises.

 

14



--------------------------------------------------------------------------------

15. Assignment and Subletting.

(a) Subtenant shall have no right to assign its interest in this Sublease or
sub-sublet all or any portion of the Sublease Premises except with the prior
written consent and approval of Sublandlord (which consent shall not be
unreasonably withheld or delayed) and the prior written consent and approval of
Master Landlord pursuant to the terms of Article 18 of the Master Lease.
Subtenant shall submit any request for consent to Sublandlord and Master
Landlord for any proposed sub-sublease or assignment not less than thirty
(30) days prior to such proposed sub-sublease or assignment. Notwithstanding the
foregoing, no consent of Sublandlord or Master Landlord will be required with
respect to a transfer to a “Conveyee” as defined in the Master Lease, to the
extent permitted under the Master Lease (a “Permitted Conveyee”).

(b) Notwithstanding any assignment or sub-sublease, Subtenant shall at all times
remain fully and primarily responsible and liable for the payment of Rent and
for compliance with all of Subtenant’s other obligations under this Sublease.

(c) If the total of all consideration owed by a sub-sublessee or assignee of
Subtenant for such sub-sublease or assignment (including, without limitation,
all amounts due and payable under the applicable sub-sublease or assignment
agreement) exceeds the total Rent (excluding any amounts payable under this
Section 15(c)) payable under this Sublease for the comparable period less the
actual and reasonable brokerage fees, legal costs, and construction fees and any
customary and market reasonable improvement allowance (“Excess Rent”), then
Subtenant shall be bound and obligated to pay Sublandlord 50% of such Excess
Rent, within ten (10) business days following receipt thereof by Subtenant.
Notwithstanding anything to the contrary in this Sublease or any requirements in
the Master Lease with respect to the collection of Excess Rent, Subtenant shall
not be required to make any other payments of Excess Rent or other consideration
in respect of its receipt of payments from a sub-sublessee except as set forth
in this Section 15(c). The foregoing will not apply to any transfer to a
Permitted Conveyee.

(d) If Subtenant shall sub-sublet the Sublease Premises or any part thereof
(other than to a Permitted Conveyee), Subtenant hereby immediately and
irrevocably assigns to Sublandlord, as security for Subtenant’s obligations
under this Sublease, all rent from any such sub-subletting, and Sublandlord as
assignee and as attorney-in-fact for Subtenant, or a receiver for Subtenant
appointed on Sublandlord’s application, may collect such rent and apply it
toward Subtenant’s obligations under this Sublease; except that, until the
occurrence of an Event of Default, Subtenant shall have the right to collect
such rent. Notwithstanding the foregoing, Subtenant shall remain ultimately
responsible and liable for all amounts due and payable by any sub-subtenant.

16. Transfer of Sublandlord’s Interest. Sublandlord shall have no right to
transfer all or a part of its interest in the Sublease Premises or the Master
Lease except, to the extent permitted by the Master Lease, with the prior
written consent of Master Landlord. In the event of any such transfer,
Sublandlord shall be relieved of any and all obligations and liabilities
hereunder accruing from and after the date such transferee assumes in full
Sublandlord’s obligations hereunder.

 

15



--------------------------------------------------------------------------------

17. Event of Default. The occurrence of any of the following shall constitute an
event of default by Subtenant under this Sublease (each, an “Event of Default”):

(a) any failure of Subtenant to pay any amount of Rent or any other amounts to
be paid by Subtenant under the terms of this Sublease within five (5) days after
notice the same is due;

(b) the failure of Subtenant to perform any non-monetary covenant, liability, or
obligation of Subtenant under this Sublease, within thirty (30) days following
written notice to Subtenant of such failure, provided, however, if such
non-monetary default is not capable of cure within such thirty (30) day period,
then no Event of Default shall be deemed to have occurred by reason of such
failure so long as Subtenant (i) complies with the terms of the Master Lease,
and (ii) promptly commences and diligently prosecutes such cure to completion,
which cure must be completed within ninety (90) days of Sublandlord’s notice;
and

(c) the occurrence of any breach or default of the terms of the Master Lease
caused by Subtenant, beyond applicable notice and cure periods, if any,
available under the Master Lease with respect to such breach or default.

The occurrence of any Event of Default by Subtenant under this Sublease shall
entitle Sublandlord to each and all of the rights and remedies afforded Master
Landlord upon the occurrence of a default under the Master Lease, or otherwise
available at law or in equity.

If Subtenant is in default under this Sublease beyond any applicable notice and
cure period, without limiting any other remedies of Sublandlord provided
hereunder, Sublandlord shall have the right, subject to the terms of Article 55
of the Master Lease as incorporated herein by reference, to cure such default on
behalf of Subtenant, and Sublandlord shall have no liability to Subtenant by
reason of such actions. Subtenant will reimburse Sublandlord for all
out-of-pocket costs reasonably incurred by Sublandlord in curing any default
pursuant to this paragraph.

If Sublandlord is in default under the Master Lease and Sublandlord fails to
cure such default within thirty (30) days (or such shorter time as is reasonable
in the event of circumstances creating an imminent risk of material damage to
persons or property) of receiving written notice of such failure from Subtenant,
Subtenant shall have the right, subject to the terms of the Master Lease, to
cure such default on behalf of Sublandlord and neither Subtenant nor Master
Landlord shall have any liability to Sublandlord by reason of such actions of
Subtenant. Sublandlord will reimburse Subtenant for all out-of-pocket costs
reasonably incurred by Subtenant in curing any default pursuant to this
paragraph.

18. Estoppel Certificate. Subtenant shall, at any time and from time to time
upon not less than twenty (20) days’ prior notice by Sublandlord execute,
acknowledge and deliver to Sublandlord a statement certifying that this Sublease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as so modified and stating the
modifications), the dates to which Rent and other charges have been paid in
advance, if any, stating to the actual knowledge of Subtenant, whether or not
Sublandlord is in default in the performance of any covenant, agreement, or
condition contained in this

 

16



--------------------------------------------------------------------------------

Sublease and, if so, specifying each such default of which Subtenant may have
knowledge and containing any other information and certifications relating to
this Sublease and the rights and obligations of the parties hereunder that
reasonably may be requested by Sublandlord. Any such statement delivered
pursuant to this Section 18 may be relied upon by Sublandlord and any
prospective purchaser of the Building or the land thereunder or any mortgagee,
ground lessor or other like encumbrancer upon the Building or the Land, or
Sublandlord’s leasehold interest therein. Subtenant’s failure to deliver such
statement within such time shall be deemed a statement that this Sublease is in
full force and effect, without modification, except as may be represented by
Sublandlord in such request, that there are no uncured Events of Default or
events that with the giving of notice or passage of time would constitute Events
of Default, that there are no material defaults in Sublandlord’s performance,
and that not more than one month’s installment of Rent has been paid in advance.

19. Surrender of Sublease Premises and Removal of Subtenant’s Property. Upon the
expiration or earlier termination of this Sublease, Subtenant shall quit and
surrender possession of the Sublease Premises to Sublandlord, broom clean, free
and clear of all personal property of Subtenant and with all appurtenant
systems, equipment and fixtures that are Subtenant’s obligation to maintain and
repair in good order and repaired in serviceable condition, reasonable wear and
tear, condemnation and insured casualty excepted, and shall, without expense to
Sublandlord, remove or cause to be removed from the Sublease Premises all debris
and rubbish, all Subtenant’s personal property, and Subtenant shall repair all
damage to the Sublease Premises resulting from such removal. Subtenant shall
only be responsible for surrendering the Sublease Premises in the same or
similar condition that it took possession of the Sublease Premises. Subtenant
will not be obligated to remove or restore any alterations or improvements
existing in the Sublease Premises as of the Delivery Date (provided that
Subtenant will not be required to remove any Subtenant Improvements unless the
Master Landlord requires such removal).

20. Brokers. Sublandlord and Subtenant each hereby warrants and represents that
it has not had any contact or dealings with any person or broker, other than the
brokers identified in the Basic Sublease Information section, that would permit
such other person or broker to make a claim for the payment of any fee or
brokerage commission in connection with the negotiation or consummation of this
Sublease, and each shall indemnify and hold the other harmless from and against
any liability with respect to any fee or brokerage commission arising out of any
breach by such party of the foregoing warranties and representations.
Sublandlord will pay the brokers a commission pursuant to a separate agreement.

21. Rules and Regulations. Master Landlord’s Rules and Regulations, as amended
from time to time, for the Building are hereby incorporated herein and made a
part of this Sublease. Subtenant hereby acknowledges that, as of the date
hereof, it has had an opportunity to review such Rules and Regulations.
Subtenant agrees to abide by and comply with each and every one of said Rules
and Regulations and any amendments, modifications and/or additions thereto as
may hereafter be adopted by Master Landlord or Sublandlord.

22. Signage. Subtenant shall have the right to a listing in the Building lobby
directory and signage on the floors on which the Sublease Premises are located
as set forth in Section 11 of the Master Lease. For the avoidance of doubt,
nothing herein shall be construed as requiring Sublandlord to (i) remove its
“eyebrow” and/or “monument” signage at the Premises, or (ii) transfer, convey or
assign its rights, or any portion thereof, to have “eyebrow” and/or “monument”
signage at the Premises.

 

17



--------------------------------------------------------------------------------

23. Furniture, Fixtures and Equipment. The parties hereto hereby acknowledge
that, as of the Commencement Date, certain items of Sublandlord’s personal
property, including, without limitation, conference room, office and cubical
furniture, electronics and seating, as more particularly described in Exhibit D
attached hereto (collectively, the “FF&E”), are located within the Sublease
Premises. Notwithstanding anything to the contrary contained herein, as of the
Commencement Date, Sublandlord does hereby give, grant, bargain, sell, transfer,
assign, convey and deliver to Subtenant, at no cost to Subtenant, all of
Sublandlord’s right, title and interest in and to the FF&E. Subtenant agrees
that it is accepting the FF&E on an “as is with all faults” basis, and except
for Sublandlord’s warranty and representation that no third party has any lien,
security or other interest in the FF&E, Subtenant is not relying on any
warranties or representations of any kind whatsoever, express or implied, from
Sublandlord, its officers, directors, partners, employees, agents, and
contractors as to any matters concerning the FF&E. Subtenant hereby waives,
releases, acquits and forever discharges Sublandlord, Sublandlord’s officers,
directors, employees, agents, partners, and any other persons acting on or in
behalf of Sublandlord, and the successors and assigns of each of the foregoing,
of and from any and all claims, liabilities, obligations, demands, actions,
causes of action, demands, rights, damages, costs, expenses or compensation
whatsoever, direct or indirect, known or unknown, foreseen or unforeseen, that
it now has, or which may arise in the future, on account of or in any way
growing out of or connected with the FF&E.

24. Expansion.

(a) Subject and subordinate to any pre-existing rights of third parties
previously granted by Master Landlord to occupy the Offer Space following
expiration of the Master Lease (and Sublandlord hereby represents it has no
knowledge of the existence of any such rights), and provided no Event of Default
then exists, Sublandlord shall, prior to offering the same to any other party,
first offer (the “Right of First Offer”) to sublease to Subtenant all, and not
less than all, of any portion of the Premises located on the eighth (8th) floor
of the Building (the “Offer Space”) from time to time when such Offer Space
becomes available. Such offer shall be in writing and shall specify the sublease
terms for the Offer Space, including the rent to be paid for the Offer Space and
the date on which the Offer Space shall be included as part of the Sublease
Premises (the “Offer Notice”). Within five (5) business days after Sublandlord
delivers to Subtenant the Offer Notice, Subtenant shall notify Sublandlord in
writing whether Subtenant elects to lease the entire Offer Space on the terms
set forth in the Offer Notice. If Subtenant timely elects to sublease the Offer
Space, then Sublandlord and Subtenant shall execute an amendment to this
Sublease, effective as of the date the Offer Space is to be included as part of
the Sublease Premises, on the terms set forth in the Offer Notice and, to the
extent not inconsistent with the Offer Notice terms, the terms of this Sublease
(and Subtenant’s Proportionate Share, the Security Deposit, and the parking
spaces to be rented pursuant to the Basic Sublease Information section, shall be
equitably and proportionately increased in proportion to the increase in the
rentable square footage of the Sublease Premises); however, the expansion of
this Sublease to include the Offer

 

18



--------------------------------------------------------------------------------

Space as contemplated by this Section 24 shall be conditioned on Master
Landlord’s prior written consent, and Subtenant shall accept the Offer Space in
an “AS-IS” condition and Sublandlord shall not provide to Subtenant any
allowances (e.g., moving allowance, construction allowance, and the like) or
other subtenant inducements (including, without limitation, any rent credits or
abatements) unless otherwise specifically provided in the Offer Notice.

(b) If Subtenant fails or is unable to timely exercise the Right of First Offer,
then the Right of First Offer shall lapse, time being of the essence with
respect to the exercise thereof, and Sublandlord may, in its sole discretion,
terminate the portion of the Master Lease respecting the Offer Space or sublease
all or a portion of the Offer Space to third parties on such terms as
Sublandlord may elect; provided that in the event Sublandlord retains such Offer
Space and subsequently elects to re-offer it for sublease, Sublandlord will
again offer such space to Subtenant pursuant to this Section 24. Subtenant may
not exercise the Right of First Offer if an Event of Default exists or Subtenant
is not then subleasing the entire Sublease Premises. In no event shall
Sublandlord be obligated to pay a commission with respect to any space subleased
by Subtenant under this Section 24, and in the event Subtenant engages a broker
to act on its behalf in connection with its lease of the Offer Space, Subtenant
will be responsible for the payment of any commission owed to the broker so
engaged by Subtenant.

(c) Notwithstanding anything to the contrary contained in this Section 24, the
Right of First Offer shall terminate and be of no further force or effect if
(a) the Master Lease or Sublandlord’s right to possession of the Offer Space is
terminated, (b) this Sublease or Subtenant’s right to possession of the
Subleases Premises is terminated, or (c) there would, at the time of the
execution of the amendment adding the Offer Space to this Sublease, be an Event
of Default, or, at any time, there has been more than one (1) Event of Default.
The Right of First Offer shall be personal to Cascadian Therapeutics, Inc. or
any Permitted Conveyee, and may not be exercised by any other assignee,
subtenant or other transferee of or successor to any portion of the Subtenant’s
interest in this Sublease or to the Sublease Premises. Subtenant hereby
acknowledges that Sublandlord’s obligations under this Section 24 are
conditioned on Master Landlord’s prior written consent to any amendment adding
the Offer Space to this Sublease.

(d) In the event Subtenant leases the entire Offer Space, to the extent not
prohibited under the Master Lease, the terms of Article 43 of the Master Lease
(Roof Deck) will apply to and be incorporated into this Sublease and shall no
longer be excluded pursuant to Section 6(b).

25. General Provisions.

(a) Notices.

(i) All notices to be given pursuant to this Sublease shall be either
(i) personally delivered; or (ii) sent via overnight courier, signature required
(such as Federal Express, DHL, etc.). Receipt shall be deemed effective on the
date of delivery or refusal, if personally delivered, or of delivery or refusal

 

19



--------------------------------------------------------------------------------

shown on the courier’s shipping receipt for such item, if sent via overnight
courier. All notices to be given pursuant to this Sublease shall be given to the
parties at the following respective addresses:

 

If to Sublandlord:    CTI BioPharma, Corp.    3101 Western Avenue, Suite 800   
Seattle, Washington 98121    Attn: Legal Affairs with a copy to:    O’Melveny &
Myers, LLP    400 South Hope Street    Los Angeles, California 90071   
Attention: Brophy Christensen Address for rent payments:        CTI BioPharma,
Corp.    3101 Western Avenue, Suite 800    Seattle, Washington 98121 To
Subtenant:    Prior to the Commencement Date    Cascadian Therapeutics, Inc.   
2601 Fourth Avenue, Suite 500    Seattle, Washington 98121    Attn: Legal
Counsel    From and after the Commencement Date    Cascadian Therapeutics, Inc.
   3101 Western Avenue, Suite 600    Seattle, Washington 98121    Attn: Legal
Counsel    In either case with a copy to:    Crosbie Gliner Schiffman Southard &
Swanson LLP    12750 High Bluff Drive, Suite 250    San Diego, California 92130
   Attention: Dawn Saunders To Master Landlord:    Selig Holdings Company LLC   
1000 Second Avenue, Suite 1800    Seattle, Washington 98104    Attn: John
Greeley

(ii) For the ninety (90)-day period following the Commencement Date, Subtenant
shall use commercially reasonable efforts to forward promptly to Sublandlord any
mail received by Subtenant at the Sublease Premises intended for Sublandlord.

 

20



--------------------------------------------------------------------------------

(b) Entire Agreement; No Oral Amendment. All prior written and oral
understandings, representations, warranties, and agreements between Sublandlord
and Subtenant with respect to the Sublease Premises are superseded by and merged
into this Sublease, which alone fully and completely sets forth the
understanding of Sublandlord and Subtenant with respect to the Sublease
Premises. Subtenant acknowledges that neither Sublandlord nor Master Landlord
(to the extent applicable to the Sublease Premises and expressly incorporated
herein by reference), nor any agent of either such party has made any
representation or warranty, except as may be expressly provided in this Sublease
or the Master Lease, with respect to the Sublease Premises, the Building, or any
other portion of the Land. This Sublease may not be amended or modified in any
respect whatsoever except by an instrument in writing signed by Sublandlord and
Subtenant and, if required by the Master Lease, consented to in writing by
Master Landlord.

(c) No Waiver. The waiver by Sublandlord or Subtenant of any breach or default
of any term, provision, covenant, or condition contained in this Sublease, or
the failure of such party to insist on the strict performance by the other
party, shall not be deemed to be a waiver of such term, provision, covenant, or
condition as to any subsequent breach or default thereof or of any other term,
covenant, or condition contained in this Sublease. The acceptance of Rent
hereunder by Sublandlord or the payment of Rent hereunder by Subtenant shall not
be deemed to be a waiver of any breach or default by Subtenant or Sublandlord,
respectively, of any term, provision, covenant, or condition herein, other than
the failure of Subtenant to pay the particular rent so accepted, regardless of
Sublandlord’s or Subtenant’s respective knowledge of such breach or default at
the time of acceptance or payment of rent.

(d) Successors and Assigns. This Sublease shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, representatives, and
permitted successors and assigns of the parties hereto.

(e) Severability. If any term or provision of this Sublease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party hereunder, shall be held invalid or unenforceable to any extent, the
remaining terms, conditions, and covenants of this Sublease shall not be
affected thereby and each of said terms, covenants, and conditions shall be
valid and enforceable to the fullest extent permitted by all applicable laws and
governmental requirements.

(f) Attorneys’ Fees. If either Sublandlord or Subtenant engages legal counsel to
enforce its rights pursuant to this Sublease, the party receiving substantially
the result it sought or defended (the “Prevailing Party”), whether by award,
judgment, stipulation, settlement, workout, default, or otherwise and whether or
not any legal action may have been instituted or instituted and then voluntarily
dismissed, shall be entitled to recover from the adverse party all reasonable
and actual attorneys’ fees and court costs incurred by the Prevailing Party.
This paragraph does not constitute a waiver of any rights under any Federal
bankruptcy laws.

 

21



--------------------------------------------------------------------------------

(g) Relationship to Master Lease. This Sublease is subject and subordinate to
the Master Lease and to all matters to which the Master Lease is now or
hereafter made subordinate (and protected by any SNDA provided to Sublandlord
pursuant to Article 50 of the Master Lease to the extent such SNDA protects the
Master Lease). Subtenant’s interest in the Sublease Premises and rights under
this Sublease are derivative of the Sublandlord’s rights under the Master Lease
and Subtenant acknowledges and agrees that, notwithstanding anything to the
contrary in this Sublease, Subtenant’s rights hereunder and with respect to the
Sublease Premises shall be no greater than those of Sublandlord pursuant to the
Master Lease. Without limiting any of Subtenant’s obligations under this
Sublease, and without imposing any additional liability on Sublandlord to
Subtenant, Sublandlord acknowledges that it shall remain liable to Master
Landlord for all of its obligations under the Master Lease, and to the extent
Subtenant is undertaking any of such obligations, such undertaking shall be
joint and several with Sublandlord. As between Sublandlord and Master Landlord,
in the event of any conflict between the provisions of the Master Lease and this
Sublease, the provisions of the Master Lease shall govern.

(h) Master Lease in Good Standing. Sublandlord hereby represents and certifies
that (i) the Master Lease is in full force and effect, (ii) Sublandlord has not
received written notice of a pending default by Sublandlord under the Master
Lease and is not aware of any default by Sublandlord under the Master Lease,
(iii) to Sublandlord’s actual knowledge, Master Landlord is not in default under
the Master Lease, and (iv) Sublandlord has the full right, power and authority
to enter into this Sublease (subject to the consent of Master Landlord).

(i) No Partnership or Joint Venture. Nothing in this Sublease shall be construed
as creating a partnership or joint venture between Sublandlord, Subtenant or any
other party, or cause Subtenant or Sublandlord to be responsible for the debts
of the other or of any third party.

(j) Counterparts. This Sublease may be executed in two or more counterparts,
which may be delivered electronically, and, when so executed, will have the same
force and effect as though all signatures appeared on a single document. Any
signature page of this Sublease may be detached from any counterpart without
impairing the legal effect of any signatures thereon, and may be attached to
another counterpart identical in form thereto by having attached to it one or
more additional signature pages. Each party may rely upon signatures delivered
electronically or via facsimile as if such signatures were originals.

(k) No Recordation. Neither this Sublease nor a memorandum thereof shall be
filed by or on behalf of Subtenant in any public record.

(l) Time. Time is of the essence as to the performance of each party’s
obligations under this Sublease.

 

22



--------------------------------------------------------------------------------

(m) No Third Party Benefits. Except to the extent expressly provided otherwise
in this Sublease, Sublandlord and Subtenant do not intend by any provision of
this Sublease to confer any right, remedy, or benefit upon any third party, and
no third party shall be entitled to enforce, or otherwise shall acquire any
right, remedy, or benefit by reason of, any provision of this Sublease.

(n) Quiet Enjoyment. So long as Subtenant shall perform all of the covenants and
agreements herein required to be performed by Subtenant, Subtenant shall,
subject to the terms of this Sublease, at all times during the Sublease Term,
have peaceful and quiet enjoyment of the Sublease Premises against any person
claiming by, through or under Sublandlord.

(o) SEC Filings. Sublandlord and Subtenant will cooperate with one another in
connection with any required filing of this Sublease with the Securities and
Exchange Commission, including consulting with one another with respect to
information which should be redacted from such filings (provided that neither
party will be required to redact information which it reasonably believes is
legally required to be included in any filing).

(p) Master Landlord’s Consent. This Sublease is subject to and contingent upon
Master Landlord’s execution of the Master Landlord Consent in substantially the
form attached hereto within thirty (30) days of the date hereof. In the event
Master Landlord does not so execute such Master Landlord Consent within such
time, either party may terminate this Sublease upon written notice to the other
party until such time as Master Landlord’s consent is obtained.

[Signatures on following page]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
Effective Date.

 

SUBLANDLORD:

    CTI BIOPHARMA, CORP.     a Washington corporation     By:  

/s/ Adam R. Craig

    Printed Name: Adam R. Craig     Title: Chief Executive Officer

SUBTENANT:

    CASCADIAN THERAPEUTICS, INC.     a Delaware corporation     By:  

/s/ Scott Myers

    Printed Name: Scott Myers     Title: Chief Executive Officer

 

24



--------------------------------------------------------------------------------

EXHIBIT A

MASTER LEASE

3101 WESTERN AVENUE

OFFICE LEASE

THIS LEASE (the “Lease”) is made this 27th day of January, 2012, by and between
SELIG HOLDINGS COMPANY LLC, a Delaware limited liability company, whose address
is 1000 Second Avenue, Suite 1800, Seattle, Washington, 98104-1046, hereinafter
referred to as “Lessor”, and CELL THERAPEUTICS, INC., a Washington corporation,
whose address is 501 Elliott Avenue West, Suite 400, Seattle WA 98119,
hereinafter referred to as “Lessee”.

1. DESCRIPTION. Lessor in consideration of the agreements contained in this
Lease, does hereby lease to Lessee, upon the terms and conditions hereinafter
set forth, that certain space consisting of the agreed upon square footage* of
66,045 (hereinafter referred to as “Premises”) situated on the 6th, 7th and 8th
floor levels of the 3101 Western Avenue Building (the “Building”) located at
3101 Western Avenue, City of Seattle, State of Washington 98121, the legal
description of which is:

Lots 1,2,3 and South Westerly half of Lot 4, Block 3 of William M. Bell’s 7th
addition to the City of Seattle, according to plat thereof, recorded in Volume 2
of plats, page 82, records of King County, Washington, together with North
Westerly 66’ of block southerly of Bay Street siding Westerly of Western Avenue
and Easterly of Elliott Avenue.

The Premises are commonly known as Suites 600, 700 & 800 and are depicted in
Exhibit A attached hereto.

*Rentable square footage stated above is an estimate of the rentable square
footage and is based on the Building Owners and Managers Association Standard
Method for Measuring Area in Office Buildings (ANSI/BOMA Z65.1-1996). The square
footage for the above-identified Premises shall not be increased as a result of
any remeasurement by Lessor.

Lessor shall not, without Lessee’s written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, relocate or change the Premises
or the location of any of Lessee’s fixtures or equipment during the term of the
Lease.

Lessor hereby warrants to Lessee that there are no encumbrances or other
third-party agreements to which it is a party affecting the availability of the
above-described Premises, or, subject to the terms of this Lease, other leasable
portions of the Building.

 

A-1



--------------------------------------------------------------------------------

Lessee shall have the nonexclusive right to use in common with other tenants in
the Building the following areas (“Common Areas”) appurtenant to the Premises:

(i) The Building’s common entrances, lobbies, restrooms, elevators, stairways
(including the use of internal fire stairways for access between floors) and
access ways, loading docks, ramps, drives and platforms and any passageways and
service ways thereto, and the common pipes, conduits, wires and appurtenant
equipment serving the Premises;

(ii) Loading and unloading areas, trash areas, parking areas, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas and similar areas
and facilities appurtenant to the Building.

Lessee acknowledges that it has inspected the Premises and that, by its
execution of this lease, accepts the Premises in their “as-is” condition.

2. TERM AND EXISTING LEASE. The term of this Lease shall be for a period of
one-hundred twenty (120) months, commencing the earlier of (i) May 1, 2012, or
(ii) upon substantial completion (as defined below) of the Work (as defined
below), subject to reasonable punchlist items (either, the “Commencement Date”).

In the event the Premises are not ready for occupancy by May 1, 2012, whether
occasioned by Lessor or Lessee, the Lease term shall be extended in such a
manner as to reflect the delay occasioned by the failure of the Premises to be
ready for occupancy. In no event shall Lessor or Lessee be liable for any
further damages, except as expressly set forth in this Section 2.

For purposes of this Lease, “substantially complete” and “substantial
completion” shall mean the stage in the process of the Work when such work is
sufficiently complete in accordance with the provisions of the work letter
attached as Exhibit A attached hereto so that Lessee can occupy the Premises for
its intended use.

Upon execution of this Lease, but subject to reasonable restrictions imposed by
Lessor, Lessee shall have immediate access to the Premises for purposes of
completing the Work and installing furniture, telephones, computers and related
equipment. In no event, however, shall Lessee begin substantive business
operations in the Premises until the Commencement Date.

At the time of this Lease’s execution, Lessee is a subtenant at the 501 Elliott
Building (the “Elliott Building”) in Seattle, Washington pursuant to a lease
agreement (the “Elliott Building Agreement”) between sublessee and F5 Networks
(the “Elliott Building Sublandlord”). The sublease term of the Elliott Building
Agreement expires on July 31, 2012 (the “Elliott Building Expiration Date”).
From the Commencement Date through the Elliott Building Expiration Date, Lessor
shall reimburse Lessee for its regular monthly monetary obligations associated
with the space actually occupied by Lessee under the Elliott Building Agreement
(such obligations not to include HVAC and other cancellable costs). Lessor’s
payment under the provisions of this section shall be credited to Lessee in cash
or applied against the rent of the Premises, at Lessor’s option, within thirty
(30) days of Lessee’s monthly payments to the Elliott Building Landlord.

 

A-2



--------------------------------------------------------------------------------

Furthermore, if the Premises are not substantially complete by July 31, 2012 as
a result of Lessor’s fault (“Lessor Delay”), then, Lessor shall be responsible
for Lessee’s additional monetary obligations under the Elliott Building
Agreement, including without limitation any holdover rent or other damages for
which Lessee is responsible, as a result of holding over after July 31, 2012.

3. RENT. Except as otherwise specifically provided for herein, Lessee covenants
and agrees to pay Lessor rent each month (“Monthly Rent”) in advance on the
first day of each calendar month. Monthly Rent for any fractional calendar
month, at the beginning or end of the term, shall be the pro-rated portion of
the rent computed on an annual basis. For the purposes of this Lease, Monthly
Rent shall include Lessee’s proportionate share of Operating Services and Real
Estate Taxes as more specifically described in Section 19 of this Lease

The Monthly Rent for the first twelve (12) months of the Lease term (“Initial
Monthly Rent”) shall be computed at the annual rental rate of              per
rentable square foot; provided, however, Initial Monthly Rent for the first
             months of the Lease term is hereby waived and Lessee shall have no
obligation to pay Initial Monthly Rent for such five-month period. Lessee
acknowledges that, during the                  non-payment period, it shall
still be responsible for payment to Lessor of all other charges accruing under
this lease, including, but not limited to, parking and overtime HVAC.

Beginning on the first day of the 13th month following the Commencement Date,
and on the first day of each of the following calendar years, Monthly Rent shall
be increased by                                       over the prior year’s
Monthly Rent amount and such revised amount will be exclusive of the charges
passed-through to Lessee pursuant to the provisions of Section 19 of this Lease.

4. PRE-PAID RENT. Lessee has this date paid to Lessor (by wire transfer) the sum
of                      receipt of which is hereby acknowledged. So long as
there is no then existing uncured Default, an amount equal to such sum shall be
credited on the last month’s rental on the term of this Lease. If not credited
on the last month’s rental pursuant to the foregoing sentence, Lessor shall
return the foregoing amount to Lessee promptly upon Lessee’s surrender of the
Premises in accordance with the provisions of this Lease.

5. USES. Lessee agrees that, except as specifically provided for herein, Lessee
will use and occupy said Premises for general office, administrative, storage
and related purposes and for no other purposes.

6. RULES AND REGULATIONS. Lessee and their agents, employees, servants or those
claiming under Lessee will at all times observe, perform and abide by all of the
Rules and Regulations printed on this instrument, or which may be hereafter
reasonably promulgated by Lessor, all of which it is covenanted and agreed by
the parties hereto shall be and are hereby made a part of this Lease; provided,
however, in the event of any conflict between any such Rules and Regulations and
the terms of this Lease, the terms of this Lease shall control.

 

A-3



--------------------------------------------------------------------------------

7. CARE AND SURRENDER OF PREMISES. Lessee shall take good care of the Premises
and shall promptly make all necessary repairs thereto except those required
herein to be made by Lessor. At the expiration or sooner termination of this
Lease, Lessee, without notice, will immediately and peacefully quit and
surrender the Premises in good order, condition and repair (damage by reasonable
wear, the elements, or casualty excepted). Except as specifically provided for
herein, and except for fixtures attached to the Premises, Alterations (as
defined herein), property of Lessor, and cable or other wiring in the walls or
ceiling of the Premises, Lessee shall be responsible for removal of all personal
property from the Premises, including, but not limited to, the removal of
Lessee’s telephone equipment, signage or any other specialized equipment or
personal property placed on the Premises pursuant to the terms of this Lease.
Lessee shall be responsible for repairing any damage to the Premises caused by
such removal. If Lessee fails to remove and restore the Premises at Lease
expiration, then Lessor shall have the right to remove said property and restore
the Premises and Lessee shall be responsible for all reasonable costs associated
therewith. Lessee shall also be responsible for those costs incurred by Lessor
for removing debris Lessee may discard in the process of preparing to vacate the
Premises and for a final cleaning of the Premises, including, but not limited
to, the cleaning, or replacement of carpets if damage is not caused by
reasonable wear, and removal and disposal of Lessee’s personal property
remaining in the Premises. In no event shall Lessee be responsible for any
hazardous materials in the Premises or the Building unless such materials are
initially introduced thereon by Lessee and Lessee shall retain sole
responsibility, for handling such materials in accordance with applicable laws.

8. ALTERATIONS. Except for the Work and signage which have been approved by
Lessor, Lessee shall not make any alterations or improvements in, or additions
to said Premises (collectively, “Alterations”) without first obtaining the
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed. Except as otherwise set forth in this Lease or agreed in
writing by the parties, all Alterations shall be at the sole cost and expense of
Lessee and shall become the property of Lessor and shall remain in and be
surrendered with the Premises as a part thereof at the termination of this
lease, without disturbance, molestation or injury. Except for those costs
specifically incurred by Lessor in the installation of Alterations, Lessor
hereby waives the right to receive any fee in connection with the approval or
installation of the Alterations.

9. RESTRICTIONS. Lessee will not use or permit to be used in said Premises
anything that will increase the rate of insurance on said Building or any part
thereof, nor anything that may be dangerous to life or limb; nor in any manner
deface or injure said Building or any part thereof; nor overload any floor or
part thereof; nor permit any objectionable noise or odor to escape or to be
emitted from said Premises, or do anything or permit anything to be done upon
said Premises in any way tending to create a nuisance or to unreasonably disturb
any other tenant or occupant of any part of said Building. Lessee, at Lessee’s
expense, will comply with all health, fire and police regulations respecting
said Premises as a result of Lessee’s specific use of the Premises. The Premises
shall not be used for lodging or sleeping, and no animals or birds will be
allowed in the Building.

 

A-4



--------------------------------------------------------------------------------

10. WEIGHT RESTRICTIONS. Safes, furniture or bulky articles may be moved in or
out of said Premises only at such hours and in such manner as will least
inconvenience other tenants, which hours and manner shall be at the reasonable
discretion of Lessor. No safe or other article of over 2,000 pounds shall be
moved into said Premises without the consent of Lessor, whose consent shall not
be unreasonably withheld, conditioned or delayed, and Lessor shall have the
right to locate the position of any article of weight in said Premises if Lessor
so desires.

11. SIGN RESTRICTION. Except as specifically provided for herein or otherwise
agreed in writing by the parties, no sign, picture, advertisement or notice
shall be displayed, inscribed, painted or affixed to any of the glass or
woodwork of the Building without the prior approval of Lessor. Such approval
shall not be unreasonably withheld, conditioned or delayed. Lessor shall
provide, at Lessor’s sole expense, signage on a reader board in the Building’s
main lobby and on all floors partially occupied by Lessee identifying Lessee. If
Lessee is the sole occupant of any Building floor, then Lessor shall not provide
such signage. Lessee, at its sole expense, and subject to Lessor’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed, may
install and maintain exterior “eyebrow” signage on the Building. Such signage:
(i) shall comply with all applicable governmental codes and regulations;
(ii) shall be perpendicular to Western Avenue and shall not be placed upon the
Building’s south side; and (iii) shall be the sole monument signage on the
Building’s exterior. Lessor hereby approves the signage plan attached hereto as
Exhibit C.

12. LOCKS. After the Work, no additional locks shall be placed upon any doors of
the Premises without prior notification to Lessor. Keys will be furnished to
each door lock. At the termination of the Lease, Lessee shall surrender all keys
to the Premises whether paid for or not.

13. KEY. Lessor, its janitor, engineer or other agents may retain a pass key to
said Premises to enable it to access the Premises from time to time with
reference to any emergency, daily janitorial services, or to the general
maintenance of said Premises; provided that Lessor shall be responsible for all
acts or omissions of itself, its janitor, engineer or other agents while on the
Premises to the extent such acts or omissions cause any damage, loss, cost or
expense to Lessee.

14. TELEPHONE SERVICE. If Lessee desires telephonic or any other electric
connection, Lessor will direct the electricians as to where and how the wires
are to be introduced, and without such directions no boring or cutting for wires
in installation thereof will be permitted.

 

A-5



--------------------------------------------------------------------------------

15. SERVICES. Lessor shall maintain the Premises and the public and common areas
of Building, such as lobbies, stairs, corridor and restrooms, in a manner
consistent with other similar Class A office buildings except for damage in
excess of ordinary wear and tear occasioned by the act of Lessee.

Lessor shall furnish the Premises with electricity for lighting and operation of
low power usage office machines, heat, normal office air-conditioning, and
elevator services, 24 hours per day, 7 days per week. Any additional electrical
requirements, such as air-conditioning units for computer centers, shall be
installed and maintained at Lessee’s expense. Lessee shall pay all utility
charges associated with such additional electrical requirements. Any costs
associated with measuring such utility charges, and maintenance of the equipment
associated therewith, shall be paid by Lessee. Lessor shall provide lighting
replacement for Lessor furnished lighting, toilet room supplies, window washing
at least four (4) times per year, and janitor service consisting of five
(5) days per week excluding holidays, all of which shall be performed all in a
manner suitable for Class A office space.

Lessor shall not be liable to Lessee for any loss or damage caused by or
resulting from any variation, interruption or any failure of said services due
to any cause whatsoever, except to the extent due to Lessor’s gross negligence
or willful misconduct. No temporary interruption or failure of such services
incident to the making of repairs or due to accidents or strike or conditions or
events not under Lessor’s control shall be deemed as an eviction of Lessee or
relieve Lessee from any of Lessee’s obligations hereunder.

Lessee’s employees shall have full access to the Building’s upper parking level
fitness center during normal business hours of 6:00 am to 8:00 pm Monday through
Friday. Lessee shall indemnify and hold harmless Lessor from any claim,
liability or suit, including attorney’s fees on behalf of any person, persons,
corporations and or firm for any injuries or damages occurring in or about the
fitness center where said damages or injury was caused or partially caused by
the ordinary or gross negligence or intentional act of Lessee and/or by Lessee’s
agents, employees, servants, customers or clients. Notwithstanding the
foregoing, Lessee shall not be liable for any such injury or damages to the
extent that they are they are caused or partially caused by the ordinary or
gross negligence or intentional act of the Lessor and/or by Lessor’s agents,
employees, servants, customer or clients.

In the event Lessor has not performed its obligations pursuant to the terms of
this Lease or if Lessee is otherwise dissatisfied with the service of the
Building or any unreasonable annoyance of any kind, Lessee is requested to make
complaints at Lessor’s Building office and not to Lessor’s employees or agents
seen within the Building. Lessor shall have the right to waive from time to time
such part or parts of these rules and regulations as in Lessor’s judgment may
not be necessary for the proper maintenance or operation of the Building or
consistent with good service, and may from time to time make such further
reasonable rules and regulations as in Lessor’s judgment may be needed for the
safety, care and cleanliness of the Premises and the Building and for the
preservation of order therein. All rules and regulations shall be enforced
against all tenants in a uniform and non-discriminatory manner.

 

A-6



--------------------------------------------------------------------------------

16. SOLICITORS. Lessor will make an effort to keep solicitors out of the
Building, and Lessee will not oppose Lessor in his attempt to accomplish this
end.

17. FLOOR PLAN. Lessor hereby approves the floor plan and specifications dated
December 16, 2011 prepared by JPC Architects and attached hereto as Exhibit A.
Lessee may modify such floor plan and specifications subject to Lessor’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

18. ASSIGNMENT. Lessee will not assign this Lease, or sublet all or any portion
of the Premises (collectively, “Convey”) without the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding anything to the contrary contained in this Lease, this
Lease may be Conveyed without Lessor’s prior consent to an affiliate,
wholly-owned subsidiary or parent company of Lessee, or to the entity with which
or into which Lessee may merge or consolidate, whether or not Lessee is the
survivor of such merger (collectively, “Conveyee”), provided: (i) Lessee shall
give Lessor written notice of such Conveyance; (ii) the Conveyee is of a
character and quality similar to other tenants in the Building or in other class
A office buildings of similar size, age and quality in the downtown and lower
Queen Anne areas of Seattle, Washington; and (iii) the Conveyee has the
financial net worth to enable it to meet its obligations under this Lease. In
the event any written consent is given, no other or subsequent Conveyance shall
be made without the previous written consent of Lessor, whose consent shall not
be unreasonably withheld, conditioned or delayed,

19. OPERATING SERVICES AND REAL ESTATE TAXES. The Initial Monthly Rent described
in Section 3 includes Lessee’s proportionate share of Operating Services and
Real Estate Taxes for the first twelve months of the lease term, “Base Year
Costs”, and Lessee shall not be responsible for the payment of Lessee’s
proportionate share of increases in Operating Services and Real Estate Taxes
until the commencement of the 13th month of the Lease term (i.e., if the lease
term commences May 1, 2012, Lessee shall not be responsible for any amounts in
addition to Initial Monthly Rent until May 1, 2013, and so Lessee’s
proportionate share of any increases in Operating Services and Real Estate Taxes
in calendar year 2013 shall be pro-rated based on the number of days in 2013
after the commencement of such 13th month of the Lease term). Only actual
increases from these Base Year Costs, if any, will be passed on to Lessee on a
proportionate basis. Notwithstanding the foregoing, increases in each individual
Controllable Expense shall be limited to a maximum upward adjustment of three
percent (3%) per year. In the event that the increase in a Controllable Expense
is more than 3% for any one year, Lessor shall be entitled to carry over the
amount in excess of 3% to any future year in the Lease term in which that
Controllable Expense has less than a 3% increase. For an example of these
calculations, see Exhibit D attached hereto.

 

A-7



--------------------------------------------------------------------------------

DEFINITIONS

Base Year

For computing the Base Year Costs, the base year shall be the calendar year
2012.

Comparison Year

The Comparison Year(s) shall be the calendar year(s) subsequent to the base
year.

Controllable Expenses

“Controllable Expenses” shall mean all charges involved in determining Operating
Services except for: (i) real estate taxes; (ii) a commercial general liability
insurance policy and insurance covering the loss of, or damage to, the Building;
(iii) costs associated with removal of Lessee’s property from the Premises after
termination of this Lease; and (iv) utilities.

Operating Services

“Operating Services” include, but are not limited to, the reasonable charges
incurred by Lessor for: Building operation salaries, benefits, reasonable
management fee (not to exceed 5% of gross income for the Building), insurance,
electricity, janitorial, supplies, telephone, HVAC, repair and maintenance,
window washing, water and sewer, security, landscaping, disposal, elevator, and
any other service or supplies reasonably necessary to the use and operation of
the premises. Operating Services shall also include the amortization cost of
capital investment items and of the installation thereof, which are primarily
for the purpose of safety, saving energy or reducing operating costs, or which
may be required by governmental authority (all such costs shall be amortized
over the reasonable life of the capital investment item, with the reasonable
life and amortization schedule being determined in accordance with generally
accepted accounting principles). Notwithstanding anything to the contrary
contained herein, Operating Services shall not include any of the following:

(i) real estate taxes;

(ii) legal fees, auditing fees, brokerage commissions, advertising costs, or
other related expenses incurred by Lessor in an effort to generate rental
income;

(iii) repairs, alterations, additions, improvements, or replacements made to
rectify or correct any defect in the original design, materials or workmanship
of the Building or common areas (but not including repairs, alterations,
additions, improvements or replacements made as a result of ordinary wear and
tear);

(iv) damage and repairs attributable to fire or other casualty;

 

A-8



--------------------------------------------------------------------------------

(v) damage and repairs necessitated by the negligence or willful misconduct of
Lessor, Lessor’s employees, contractors or agents;

(vi) executive salaries to the extent that such services are not in connection
with the management, operation, repair or maintenance of the Building;

(vii) Lessor’s general overhead expenses not related to the Building;

(viii) legal fees, accountant’s fees and other expenses incurred in connection
with disputes with tenants or other occupants of the Building or associated with
the enforcement of the terms of any leases with tenants or the defense of
Lessor’s title to or interest in the Building or any part thereof;

(ix) costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving, decorating, painting or altering (1) vacant
space (excluding common areas) in the Building or (2) space for tenants or other
occupants in the Building and costs incurred in supplying any item or service to
less than all of the tenants in the Building;

(x) costs incurred due to a violation by Lessor or any other tenant of the
Building of the terms and conditions of a lease;

(xi) cost of any specific service provided to Lessee or other occupants of the
Building for which Lessor is reimbursed (but not including Operating Services
and Real Estate Tax increases above Base Year Costs to the extent reimbursed
Lessor) or any other expense for which Lessor is or will be reimbursed by
another source (i.e., expenses covered by insurance or warranties);

(xii) costs and expenses which would be capitalized under generally accepted
accounting principles, with the exception of the capital investment items which
are primarily for the purpose of safety, saving energy or reducing operating
costs, or which may be required by governmental authority;

(xiii) Building management fees in excess of the management fees specified
hereinabove;

(xiv) Intentionally deleted;

(xv) fees paid to Lessor or any affiliate of Lessor for goods or services in
excess of the fees that would typically be charged by unrelated, independent
persons or entities for similar goods and services;

(xvi) rent called for under any ground lease or master lease;

 

A-9



--------------------------------------------------------------------------------

(xvii) the tenant improvement allowance provided by Lessor to Lessee pursuant to
the terms of this Lease; or benefiting any other tenant in the Building; and

(xviii) principal and/or interest payments called for under any debt secured by
a mortgage or deed of trust on the Building.

(xix) costs incurred in operating, maintaining, and repairing any retail
facility;

(xx) increases in insurance premiums to the extent caused by other tenants;

(xxi) any insurance deductibles;

(xxii) impact fees, traffic mitigation payments or other expenses assessed by
any governmental authority in connection with designing, permitting or
developing the Building;

(xxiii) costs of relocating any tenant;

(xxiv) any costs of the initial construction and initial landscaping of the
Building or the build-out required for Lessee by the terms of this lease;

(xxv) cost of acquiring or securing, sculptures, paintings and other works of
art located in the Building’s Common Areas;

(xxvi) charitable or political contributions;

(xxvii) costs incurred as a result of Lessor’s negligence;

(xxviii) costs of a capital nature (including amortization and interest payments
and depreciation of any type), including but not limited to acquisition,
construction or installation costs of capital improvements, equipment,
replacements, alterations and additions, even if such costs were incurred in
connection with matters which are reasonably intended to reduce Operating
Services for the Building or were required by any governmental authority having
jurisdiction under any governmental law or regulation;

(xxix) depreciation, amortization and interest;

(xxx) all items and services for which Lessee or any other Lessee in the
Building is required to reimburse Lessor (other than through Lessee’s Pro Rata
Share or any other Lessee’s share of Operating Services);

(xxxi) the cost of any work or services performed for any tenant (including
Lessee) at such Lessee’s cost; and

 

A-10



--------------------------------------------------------------------------------

(xxxii) fines, penalties, or other liabilities imposed for violation of law, or
regulation or court order

Operating Services shall be adjusted for the Base Year and all Comparison
Year(s) to reflect the greater of actual occupancy or 95% occupancy and if
Operating Services for Comparison Years include categories of expenses not
included in the Base Year, Operating Services for the Base Year shall be
adjusted as if comparable expenses had been incurred in the Base Year.

Notwithstanding anything set forth above, controllable costs of Operating
Services (meaning all Operating Services other than utilities, taxes and
insurance premiums) shall not increase by more than five percent (5%) per year
on a cumulative basis over the term.

Real Estate Taxes

Real Estate Taxes shall be the taxes paid by Lessor in the base year and each
respective Comparison Year. Real Estate Taxes shall be a separate category and
shall be treated as such.

Proportionate Basis

Lessee’s share of Base Year and Comparison Year(s) Costs shall be a fraction,
the numerator of which shall be the number of rentable square feet contained in
the leased Premises (see Paragraph 1) and the denominator of which shall be the
number of rentable square feet in the Building in which the leased Premises are
located (187,075/RSF).

Computation of Adjustments to Base Year Costs

Commencing with calendar year 2013, Lessor will provide Lessee with its estimate
of Lessee’s proportionate share of any increases in Base Year Costs for such
calendar year based on a review of historical data. Commencing with the 13th
month of the Lease term, and the 1st month of any calendar year thereafter.
Lessee will pay with its Monthly Rent such monthly estimated amount of Lessee’s
proportionate share of any increases in Base Year Costs for such calendar year.
If Lessor has not provided an updated estimate of Lessee’s proportionate share
of increases in Base Year Costs at the time any calendar year commences, Lessee
shall continue to make estimated payments at the same rate as the prior year
until Lessor provides a new estimated amount to Lessee. Lessee shall be
responsible for any increase between Lessee’s proportionate share of Base Year
Costs and Lessee’s proportionate share of each respective Comparison Year(s)
Costs, subject to the proration of such increases in 2013 as provided above. The
increase shall be the increase to each expense individually. As provided above,
these costs shall be initially calculated based on estimated (projected) costs
with reconciliation to actual costs when annual audited numbers are completed.
Once actual cost data for Comparison Year(s) Real Estate Taxes and Operating
Services for the entire Building is formulated in

 

A-11



--------------------------------------------------------------------------------

accordance with generally accepted accounting principles and adjusted to the
greater of actual occupancy or 95% occupancy, then Lessor shall provide a
written statement of same to Lessee together with reasonable back-up
documentation and Lessee’s estimated pass-through costs shall be corrected with
Lessee or Lessor, as appropriate, reimbursing the other for the difference
between the estimated and actual costs in a lump sum payment within sixty
(60) days of Lessee’s receipt of Lessor’s statement, unless Lessee disagrees
with Lessor’s written statement. If Lessee disagrees with Lessor’s written
statement and objects within 60 days of Lessee’s receipt of such statement,
Lessee shall have the right to review Lessor’s calculation of the Operating
Services and Real Estate Taxes for the Comparison Year to which such statement
applies. Within a reasonable time after receiving Lessee’s objection, Lessor
shall deliver to Lessee, or make available for inspection at a location
reasonably designated by Lessor, copies of such records. Within 60 days after
such records are made available to Lessee (the “Objection Period”), Lessee may
deliver to Lessor notice (an “Objection Notice”) stating with reasonable
specificity any objections to Lessor’s determination of Operating Services or
Real Estate Taxes, in which event Lessor and Lessee shall work together in good
faith to resolve Lessee’s objections. Lessee shall be responsible for all costs
of such review unless it is determined that Lessor has overstated Lessee’s share
of Operating Services and Real Estate Taxes by more than five percent (5%), in
which event Lessor shall reimburse Lessee for the reasonable costs incurred by
Lessee for such review within thirty (30) days of Lessee’s written demand
therefore.

Upon termination of this Lease, the amount of any corrected amount between
estimated and actual costs with respect to the final Comparison Year shall
survive the termination of the Lease and shall be paid to Lessee or Lessor as
appropriate within thirty (30) days after final reconciliation.

Computation of or adjustment to Operating Services and/or Real Estate Taxes
pursuant to this paragraph or to rent pursuant to Paragraph 3 shall be computed
based on a three hundred sixty-five (365) day year.

For an example, see Exhibit B attached hereto.

20. ADDITIONAL TAXES OR ASSESSMENTS. Should there presently be in effect or
should there be enacted during the term of this Lease, any law, statute or
ordinance levying any assessments or any tax upon the Premises other than
federal or state income taxes, Lessee shall reimburse Lessor for Lessee’s
proportionate share of said expenses at the same time as rental payments.

21. LATE PAYMENTS.

Any payment required to be made pursuant to this Lease, not made within five
(5) days after the date the same is due shall bear interest at a rate equal to
the lesser of (i) 8%, or (ii) three percent (3%) above the prime rate of
interest charged from time to time by Bank of America, or its successor
(“Interest Rate”).

 

A-12



--------------------------------------------------------------------------------

In addition to any interest charged herein, a late charge of five percent (5%)
of the payment amount shall be incurred for payments received more than five (5)
days late.

22. RISK. All personal property of any kind or description whatsoever in the
demised Premises shall be at Lessee’s sole risk. Lessor shall not be liable for
any damage done to or loss of such personal properly or damage or loss suffered
by the business or occupation of the Lessee arising from any acts or neglect of
co-tenants or other occupants of the Building, or of Lessor or the employees of
Lessor, or of any other persons, or from bursting, overflowing or leaking of
water, sewer or steam pipes, or from the heating or plumbing or sprinklering
fixtures, or from electric wires, or from gas, or odors, or caused in any other
manner whatsoever except in the case of negligence on the part of Lessor. Lessee
shall keep in force throughout the term of this Lease such casualty, general
liability and business interruption insurance as a prudent tenant occupying and
using the Premises would keep in force. Lessor shall maintain throughout the
term of this Lease casualty insurance for the full replacement cost of the
Building.

23. INDEMNIFICATION. Lessee will defend, indemnify and hold harmless Lessor from
any claim, liability or suit including attorney’s fees on behalf of any person,
persons, corporations and/or firm for any injuries or damages occurring in or
about the said Premises or on or about the sidewalk, stairs, or thoroughfares
adjacent thereto to the extent said damages or injury was caused or partially
caused by the ordinary or gross negligence or intentional act of Lessee and/or
by Lessee’s agents, employees, servants, customers or clients. Lessor will
defend, indemnify and hold harmless Lessee from any claim, liability or suit
including attorney’s fees on behalf of any person, persons, corporations and/or
firm for any injuries or damages occurring in or about the said Premises or on
or about the sidewalk, stairs, or thoroughfares adjacent thereto to the extent
said damages or injury was caused or partially caused by the ordinary or gross
negligence or intentional act of Lessor and/or by Lessor’s agents, employees,
servants, customers or clients.

24. WAIVER OF SUBROGATION. Lessee and Lessor do hereby release and relieve the
other, and waive their entire claim of recovery for loss, damage, injury, and
all liability of every kind and nature which may arise out of, or be incident
to, fire and extended coverage perils, in, on, or about the Premises herein
described, whether due to negligence of either of said parties, their agents, or
employees, or otherwise. All policies of insurance carried by either party shall
include a clause or endorsement denying the insurer any rights of subrogation
against the other party to the extent rights have been waived by the insured
before the occurrence of injury or loss.

25. SUBORDINATION. This Lease and all interest and estate of Lessee hereunder is
subject to and is hereby subordinated to all present and future mortgages and
deeds of trust affecting the Premises or the property of which said Premises are
a part provided Lessee’s quiet enjoyment of the Premises shall not be disturbed
so long as Lessee is not in default under this Lease, beyond any applicable
notice and cure period. Lessee agrees to execute at no expense to the Lessee,
any commercially reasonable

 

A-13



--------------------------------------------------------------------------------

instrument which may be deemed necessary or desirable by the Lessor to further
effect the subordination of this lease to any such mortgage or deed of trust. In
the event of a sale or assignment of Lessor’s interest in the Premises, or in
the event of any proceedings brought for the foreclosure of, or in the event of
exercise of the power of sale under any mortgage or deed of trust, provided such
instrument include non-disturbance and attornment provisions reasonably
acceptable to Lessee made by Lessor covering the Premises. Lessee shall attorn
to the purchaser and recognize such purchaser as Lessor. Lessee agrees to
execute, at no expense to Lessee, any commercially reasonable estoppel
certificate to further effect the provisions of this paragraph.

26. CASUALTY. In the event the Premises or the Building is destroyed or injured
by fire, earthquake or other casualty to the extent that more than one-third
(1/3) of the Premises are untenantable, then Lessee may terminate this Lease by
providing written notice thereof to Lessor within thirty (30) days following
such casualty. If Lessee does not terminate this Lease pursuant to the foregoing
sentence, Lessor may, at Lessor’s option, proceed with reasonable diligence to
rebuild and restore the said Premises or such part thereof as may be injured as
aforesaid, provided that within thirty (30) days after such destruction or
injury Lessor will notify Lessee of Lessor’s intention to do so, and during the
period of such rebuilding and restoration the rent shall be abated on the
portion of the Premises that is unfit for occupancy. During any period of
abatement of rent due to casualty or destruction of the Premises, Lessor shall
use its best efforts to locate comparable space for Lessee at the fair market
rate not to exceed Lessee’s rental rate hereunder. Lessor shall not be liable
for any consequential damages by reason of inability, after use of its best
efforts, to locate alternative space comparable to the premises leased
hereunder. Notwithstanding the foregoing, Lessor shall be obligated to restore
any casualty loss required to be insured against hereunder if such restoration
can be completed in less than one-hundred twenty (120) days. If any damage is
not substantially restored within 120 days following the casualty and Lessee
cannot reasonably conduct its business in any material portion of the Premises
in accordance with its usual business operations. Lessee shall have the right to
terminate this Lease.

27. INSOLVENCY. If Lessee becomes insolvent, or makes an assignment for the
benefit of creditors, or a receiver is appointed for the business or property of
Lessee, or a petition is filed in a court of competent jurisdiction to have
Lessee adjudged bankrupt and not dismissed within sixty (60) days, then Lessor
may at Lessor’s option terminate this Lease. Said termination shall reserve unto
Lessor all of the rights and remedies available under Paragraph 28 (“Default”)
hereof, and Lessor may accept rents from such assignee or receiver without
waiving or forfeiting said right of termination. As an alternative to exercising
his right to terminate this lease, Lessor may require Lessee to provide adequate
assurances, including the posting of a cash bond, of Lessee’s ability to perform
its obligations under this lease.

28. DEFAULT. If this Lease is terminated in accordance with any of the terms
herein (with the exception of Paragraph 27), or if Lessee vacates or abandons
the Premises or if Lessee shall fail at any time to keep or perform any of the
covenants or conditions of this Lease and does not cure such failure within 5
business days following

 

A-14



--------------------------------------------------------------------------------

written notice from Lessor with respect to any monetary obligation or within
thirty (30) days following written notice from Lessee with respect to any
non-monetary obligation (or such longer period of time if such failure is not
susceptible of cure within such 30-day period so long as Lessee commences such
cure and diligently pursues the same to completion), then, and in any of such
events Lessor may with or without notice or demand, at Lessor’s option, and
without being deemed guilty of trespass and/or without prejudicing any remedy or
remedies which might otherwise be used by Lessor for arrearages or preceding
breach of covenant or condition of this lease, enter into and repossess said
Premises and expel the Lessee and all those claiming under Lessee. In such event
Lessor may eject and remove from said Premises all goods and effects (forcibly
if necessary) and Lessor may terminate this Lease. The termination of this Lease
pursuant to this Article shall not relieve Lessee of its obligations to make the
payments required herein. In the event this Lease is terminated pursuant to this
Article, or if Lessor enters the Premises without terminating this Lease and
Lessor relets all or a portion of the Premises, Lessee shall be liable to Lessor
for a pro rata portion of all the reasonable costs of reletting, including
reasonable and necessary renovation and alteration of the leased Premises with
such pro rata portion to be calculated based on the percentage of the lease term
remaining as of the date of such termination or relet. Lessee shall remain
liable for all unpaid rental which has been earned plus late payment charges
pursuant to Paragraph 21 and for the remainder of the term of this lease for any
deficiency between the net amounts received following reletting and the gross
amounts due from Lessee, or if Lessor elects, Lessee shall be immediately liable
for all rent and additional rent (Paragraph 19) that would be owing to the end
of the term, less any rental loss that could be reasonably avoided, which amount
shall be discounted by the discount rate of the Federal Reserve Bank situated
nearest to the Premises, plus one percent (1%); provided, however, in all events
Lessor shall have a duty to take reasonable efforts to mitigate its losses.
Waiver by the Lessor of any default, monetary or non-monetary, under this Lease
shall not be deemed a waiver of any future default under the Lease. Acceptance
of rent by Lessor after a default shall not be deemed a waiver of any defaults
(except the default pertaining to the particular payment accepted) and shall not
act as a waiver of the right of Lessor to terminate this Lease as a result of
such defaults by an unlawful detainer action or otherwise.

29. BINDING EFFECT. The parties hereto further agree with each other that each
of the provisions of this lease shall extend to and shall, as the case may
require, bind and inure to the benefit, not only of Lessor and Lessee, but also
of their respective heirs, legal representatives, successors and assigns,
subject, however, to the provisions of Paragraph 18 of this lease.

It is also understood and agreed that the terms “Lessor” and “Lessee” and verbs
and pronouns in the singular number are uniformly used throughout this lease
regardless of gender, number or fact of incorporation of the parties hereto. The
typewritten riders or supplemental provisions, if any, attached or added hereto
are made a part of this lease by reference. It is further mutually agreed that
no waiver by Lessor of a breach by Lessee of any covenant or condition of this
lease shall be construed to be a waiver of any subsequent breach of the same or
any other covenant or condition.

 

A-15



--------------------------------------------------------------------------------

30. HOLDING OVER. Unless otherwise agreed by the parties in writing, if Lessee
holds possession of the Premises after expiration of the term of this lease,
Lessee shall be deemed to be a month-to-month tenant upon the same terms and
conditions as contained herein, except rent which shall be revised to reflect
the then current market rate. During month-to-month tenancy, Lessee acknowledges
Lessor will be attempting to relet the Premises. Lessee agrees to cooperate with
Lessor and Lessee further acknowledges Lessor’s statutory right to terminate the
lease with proper notice.

31. ATTORNEY’S FEES. If any legal action is commenced to enforce any provision
of this lease, the prevailing party shall be entitled to an award of reasonable
attorney’s fees and disbursements.

32. NO REPRESENTATIONS. The Lessor has made no representations or promises
except as contained herein or in some future writings signed by Lessor.

33. QUIET ENJOYMENT. So long as Lessee pays the rent and performs the covenants
contained in this lease, Lessee shall hold and enjoy the Premises peaceably and
quietly, subject to the provisions of this lease.

34. RECORDATION. Lessee shall not record this lease without the prior written
consent of Lessor, whose consent shall not be unreasonably withheld, conditioned
or delayed. However, at the request of Lessor, both parties shall execute a
memorandum or “short form” of this lease for the purpose of recordation in a
form customarily used for such purpose. Said memorandum or short form of this
lease shall describe the parties, the Premises and the lease term, and shall
incorporate this lease by reference.

35. MUTUAL PREPARATION OF LEASE. It is acknowledged and agreed that this lease
was prepared mutually by both parties. In the event of ambiguity, it is agreed
by both parties that it shall not be construed against either party as the
drafter of this lease.

36. GOVERNING LAW. This lease shall be governed by, construed and enforced in
accordance with the laws of the State of Washington.

37. SPACE POCKET. Except as specifically provided for herein, Lessee shall have
the option to designate up to 5,000 rentable square feet of the Premises as a
space pocket (the “Pocketed Areas”). The Pocketed Areas may be comprised of
space located in various areas throughout the Premises. Lessee shall not
initially pay rent on the Pocketed Areas, but the Pocketed Areas will expire, as
such space is identified by Tenant, upon the first to occur of (i) the
commencement of month 15 of the Lease term, or (ii) actual use thereof. The five
(5) months of free rent described in section 3 of this Lease shall not apply to
the Pocketed Areas’ non-payment period. Once a Pocketed Area is occupied, it may
not thereafter be re-pocketed. Notwithstanding the foregoing, if Lessee
exercises its 5th Floor FRL (as described in Section 38), Lessee’s right to
designate then-current or prospective Pocketed Areas is immediately and
irrevocably terminated.

 

A-16



--------------------------------------------------------------------------------

38. FIRST RIGHT TO LEASE. During the Lease term, Lessee shall have an ongoing
first right to lease all, but not less than all, any then-available space on the
Building’s fifth (5th) floor on the same terms as provided in this Lease (the
“5th Floor FRL”). Lessor shall notify Lessee in writing when space becomes
vacant or otherwise available on the 5th floor. Lessee shall have ten
(10) business days after receipt of Lessor’s written notice to elect to lease
said space (on the same terms of this Lease) by providing Lessor written notice
of Lessee’s exercise of its 5th Floor FRL. If Lessee does not timely exercise
its 5th Floor FRL as provided herein, Lessor may proceed to lease such space to
third parties. The five (5) months of free rent described in section 3 of this
Lease shall not apply to any space leased pursuant to the 5th Floor FRL.

Lessor shall not offer to rent any available space on the Building’s 5th floor
to any potential tenant prior to August 1, 2012.

39. PARKING. Lessee shall have the ongoing right, but not the obligation, to
lease two (2) parking passes per 1,000 rentable square feet of leased space in
the Building’s parking facilities. Lessee shall have the option to designate up
to eight (8) of the Building’s garage parking stalls as reserved stalls. Lessee
shall also have the option to designate up to four (4) of the Building’s outside
parking stalls as reserved stalls. The charge for such parking passes associated
with the reserved stalls shall be the prevailing market rate for reserved stall,
but in no event shall be less than                  per month. The charge for
such parking passes associated with unreserved stalls shall also be the market
rate for unreserved stalls, but in no event less than                  per
month. The market rate for passes shall be determined as of the first day of
each calendar year by Lessor in its reasonable discretion. Parking rates shall
include all taxes following the Commencement Date. Lessee’s initial
identification of the number of parking passes it requires shall be made no
later than the Commencement Date.

While the Work is being conducted, but no later than the Commencement Date,
Lessor shall provide Lessee’s general contractor, at no cost to Lessee, with six
(6) interior parking stalls in the Building’s garage.

40. ACCESS AND SECURITY. The Building shall be fully accessible to Lessee and
the general public between the hours of 6:00 am to 6:00 pm (Pacific Time),
Monday through Friday (with the exception of the following observed national
holidays; New Year’s Day. Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day) (the “Standard Building Hours”). Outside of
Standard Building Hours, the Building may be accessed twenty-four (24) hours a
day by any of the following means: (i) passkey;, (ii) passcard; (iii) contacting
Lessor’s security personnel; or (iv) contacting Lessor’s after-hours
administrator. Lessor’s security personnel will at all times patrol the
Building. Lessee, at Lessee’s option, but subject to Lessor prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, may install, maintain and operate, at Lessee’s sole cost and expense, a
security system upon the Premises,

 

A-17



--------------------------------------------------------------------------------

including, but not limited to, a card access security system. Lessee shall
provide Lessor’s security personnel full and complete access to the Premises for
purposes of monitoring and securing such space. In addition, Lessee shall
provide Lessor’s janitorial staff with full and complete access to the Premises
for purposes of providing the Premises with the janitorial service described in
section 15 of this Lease.

41. RENEWAL OPTION. Lessee shall have two (2) five (5) year options to extend
the Term of this Lease for a portion of or the entire Premises upon the terms
and conditions of this Lease (each, a “Renewal Term”). The Monthly Rent for a
Renewal Term will be the fair market value (the “Market Rent”) for comparable
space in comparable buildings in the surrounding area (the “Market Area”).
Lessee shall exercise said options by written notice to Lessor given at least
nine (9) months but no more than twelve (12) months prior to the expiration of
the then existing Term (the “Lessee Extension Notice”). The Market Rent and the
applicable Monthly Rent for the Renewal Term shall be established as follows:
(i) within thirty (30) days after receipt of the Lessee Extension Notice, Lessor
shall send Lessee written notice (“Lessor’s Renewal Rent Notice”) with Lessor’s
reasonable determination of Market Rent and the applicable Monthly Rent for the
applicable Renewal Term; and (ii) within thirty (30) days after receipt of
Lessor’s Renewal Rent Notice. Lessee and Lessor shall negotiate in good faith an
amount to be the applicable Monthly Rent for such Renewal Term. If Lessor and
Lessee cannot agree on such applicable Monthly Rent within said 30 day period,
and Lessee still desires to pursue a Renewal Term, then the Market Rent and
allowances shall be determined by arbitration in the following manner:

(a) Lessor and Lessee shall each appoint one qualified real estate broker, who
shall be a recognized real estate broker with at least ten (10) years experience
in the valuation of rental office properties in the Market Area similar to the
Building. Each such broker shall be appointed within fifteen (15) days after the
expiration of the 30-day mutual agreement period described above.

(b) The two brokers so appointed shall within fifteen (15) days of the date of
the appointment of the last appointed broker agree upon and appoint a third
broker who shall be qualified under the same criteria set forth above to qualify
the initial two brokers. The parties shall pay the fees of their respective
brokers (except as set forth in sub-section (e), below) and shall share equally
in the fees of the third appointed broker.

(c) The three brokers shall within thirty (30) days of the appointment of the
third broker reach a decision on the applicable prevailing market rent and
notify Lessor and Lessee thereof.

(d) The decision of the majority of the three brokers shall be binding upon
Lessor and Lessee. Failure of the majority of said brokers to reach an agreement
shall result in the Market Rent being determined by averaging the appraisal of
each broker, ignoring for purpose of such averaging any portion of the high and
low appraisal which is more than 10 percent (10%) in excess of the middle
appraisal.

 

A-18



--------------------------------------------------------------------------------

(e) If either Lessor or Lessee fails to appoint a broker within the time period
in sub-section (a), above, the broker appointed by one of them shall reach a
decision, notify Lessor and Lessee thereof, and such broker’s decision shall be
binding upon Lessor and Lessee. The fee of such appointed broker shall be paid
by a party that failed to appoint its own broker.

(f) If the two brokers fail to agree upon and appoint a third broker, they shall
each establish their own opinion as to the prevailing market rent and the
average of the two rents shall become the Market Rent and allowances for
purposes of determining the applicable Monthly Rent for the Renewal Term.

42. RIGHT OF FIRST REFUSAL. Without limiting Lessee’s rights pursuant to
Paragraph 38, Lessor hereby grants Lessee a continuing right of first refusal to
lease the entirety of the third (3rd), fifth (5th) or “C” floors of the Building
(any, the “ROFR Space”) which is currently available or later becomes available
during the Term and any extension thereof (the “Right of First Refusal”). If
Lessor receives a bona-fide good-faith offer from a prospective tenant (a
“Prospective Tenant”) to lease the ROFR Space, Lessor shall give written notice
to Lessee (the “ROFR Notice”) within five (5) days of the third-party offer.
Lessee shall have ten (10) business days from the receipt of the ROFR Notice to
exercise, in writing to the Lessor, the Right of First Refusal. If Lessee fails
to notify Lessor of its intent to exercise the Right of First Refusal within the
time frame described herein, Lessee shall be deemed to have waived the Right of
First Refusal with respect to that prospective tenant’s offer. If Lessee
exercises the Right of First Refusal, Lessee shall be required to lease the ROFR
Space. If Lessee exercises its Right of First Refusal for any ROFR Space during
the first twenty-four (24) months of the Lease term, the lease of the ROFR Space
shall be on the same terms and conditions as set forth in this Lease. If Lessee
exercises its Right of First Refusal for any ROFR Space after the first twenty
four (24) months of the Lease term, the Monthly Rent and allowances for the ROFR
Space shall be the fair market value for comparable space in comparable office
buildings in the surrounding area.

Lessee’s rent for the ROFR Space shall commence when such space is available for
occupancy or upon the substantial completion of the mutually agreed-upon
improvements of such space (excepting any minor punch-list items), subject to a
reasonable and mutually agreed upon schedule for completion of such
improvements. The costs for the improvements to the ROFR Space shall be mutually
agreed upon by the parties hereto.

In the event the parties cannot agree on the Monthly Rent and allowances fair
market value described in this Section, they shall agree to establish such rent
by the method of arbitration described in Section 41.

Lessee shall not have the right to exercise the Right of First Refusal at any
time that it is in default under the terms and conditions of this Lease.

 

A-19



--------------------------------------------------------------------------------

43. ROOF DECK. Subject to Lessor’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, and so long as such work or use
does not materially increase the rate of any insurance maintained by Lessor on
the Building, Lessee shall have right to install on the roof of the Building a
deck for Lessee’s exclusive use (the “Deck”) in accordance with the provisions
of this section. The Deck shall be installed and maintained at Lessee’s sole
cost and expense. Lessee shall submit drawings, specifications, and installation
data for the Deck to Lessor for its approval prior to installation.

Installation of the Deck shall be accomplished under the direct supervision of
Lessor. Use of the Deck shall be for Lessee’s exclusive use in accordance with
reasonable rules and regulations prescribed by Lessor.

Lessee shall make no penetration of the Building’s roof during installation or
removal of the Deck without the prior written consent of Lessor, Lessee shall be
responsible for the cost of repairing all damages to the Building and the
Lessor’s property caused by the installation, operation, repair or removal of
the Deck, except to the extent caused by Lessor, its agents or employees.
Furthermore, in the event Lessor determines that the Building roof must be
repaired or resealed as a direct or indirect result of the installation,
maintenance, repair or removal of the Deck, except to the extent cause by
Lessor, its agents or employees, all such repairing and/or resealing shall be
performed by Lessor’s designated contractor at Lessee’s sole cost and expense.

Except as otherwise specifically agreed to in writing by Lessor and Lessee, upon
termination of this lease, Lessee, at its sole cost and expense, shall at the
request of Lessor remove the Deck from the Building’s roof, subject to the
provisions of this section. Removal of the Deck shall be done in a manner
reasonably satisfactory to Lessor.

Lessee, at its sole cost and expense, shall obtain and maintain all necessary
governmental approvals, licenses and permits required to use the Deck, which use
shall not interfere with the quiet enjoyment of any other tenants of the
Building.

Lessee agrees that Lessor shall have the right to install and to grant others
the right to install transmitting equipment, satellite dishes, antennae, and
similar equipment on the Building’s roof, so long as neither the installation
nor operation of such equipment materially interferes with the use of the Deck.

44. EARLY TERMINATION. Without limiting any other provisions set forth herein,
Lessee shall have the one-time right and option to cancel and terminate this
Lease effective as of the expiration of the fifth (5th) year of the Lease term
by giving Lessor no less than twelve (12) months prior written notice and paying
to Lessor a termination charge calculated as follows (i) the unamortized portion
of tenant improvements and leasing commissions, plus (ii) three (3) months of
rent on the then existing Premises at an annual rate of $30.38 per rentable
square feet, such payment to be made to Lessor no later than one-hundred twenty
(120) days prior to the effective Lease termination date.

 

A-20



--------------------------------------------------------------------------------

45. HAZARDOUS SUBSTANCES. Lessor represents and warrants that to the best of its
knowledge the Premises contain no Hazardous Substances (as hereinafter defined).
Upon the execution of this Lease, if Lessor or Lessee subsequently discovers the
existence of Hazardous Substances upon the Premises, Lessor and Lessee shall
disclose to each other this material fact and act within full compliance of all
applicable laws, regulations and safety practices governing Hazardous
Substances; provided, however, that Lessee shall only be required to conduct
such discovery efforts as are normally and reasonably required of a tenant in a
commercial office building. Lessor and Lessee further mutually agree that in any
and all causes of action and/or claims or third-party claims arising under the
terms, activities, use and/or operations of this Lease, each party shall be
responsible, to the extent of each party’s comparative fault in causing the
alleged damages or injuries. Each party agrees to indemnify, defend and hold
each other harmless, including the employees, agents and invitees with respect
to each, from and against any and all claims, liabilities, damages and expenses,
including reasonable attorney’s fees and costs, asserted against either party by
a third party, including, without limitation, any agency or instrumentality of
federal, state or local governments for loss of use of property, clean-up
activities (including, but not limited to, investigation, study, response,
remedial action, or removal), fines or penalties arising out of or relating to
the presence, release, or threat of release of a Hazardous Substance existing or
emanating from the Premises to the extent of each party’s negligence. Lessor’s
and Lessee’s obligations under this paragraph shall survive of the expiration or
other termination of this Lease.

For purposes of this Lease, “Hazardous Substances” shall mean:

a. Any toxic substances or waste, sewage, petroleum products, radioactive
substances, medicinal, bacteriological, or disease-producing substances; or

b. Any dangerous waste, hazardous waste, or hazardous substance as defined in:

i. The Comprehensive Environmental Response, Compensation and Liability Act of
1980, as now or hereafter amended (42. U.S.C.);

ii. The Resource Conservation and Recovery Act, as now or hereafter amended (42
U.S.C.); and

iii. The Washington Model Toxics Control Act, as now or hereafter amended (RCW
Ch.’s 70.105, 70.105A and 70.105D); or

c. Any pollutants, contaminants or substances, as defined above, posing a danger
or threat to public health or welfare, or to the environment, which are
regulated or controlled by any federal, state or local law or regulation, as now
or hereafter amended.

 

A-21



--------------------------------------------------------------------------------

46. BROKERS. Lessor and Lessee each warrant and represent to the other that the
only broker they have dealt with is CBRE (the “Broker”) and that the Broker has
represented the Lessee in this transaction. The Broker’s commissions and fees
shall be paid by Lessor pursuant to the terms of that certain commission
agreement entered into by Lessee and Broker and dated September 15, 2011 and
signed by Lessor September 23, 2011 (the “Commission Agreement”). Lessor’s and
Broker’s obligations and rights under this section are subject to, and will be
controlled by, the provisions of the Commission Agreement. Lessor shall
indemnify, defend and hold Lessee harmless from any and all claims for
commissions or fees claimed by any third party arising out of this Lease,
including without limitation, any commission or fee owed to Broker.

47. CONFIDENTIALITY OF LEASE AND LEASE MATTERS. Except as may be otherwise
expressly agreed in writing by Lessor and Lessee, neither Lessor nor Lessee will
issue any press release, or make any other announcement or statement to any news
media, regarding this Lease or the negotiation of its terms. Each of Lessor and
Lessee agrees that the terms and conditions of this Lease and details regarding
its negotiations are and shall remain confidential between Lessor and Lessee,
except, however, that (i) Lessor and Lessee shall each have the a right to
disclose this Lease and its terms to any lender (or potential lender) or to a
purchaser (or potential purchaser) of its interest in the Premises, and to its
respective legal counsel, accountants and other financial advisors or analysts,
who have a need to know and have agreed to the foregoing limits on use and
confidentiality, (ii) each of Lessor and Lessee shall have the right to make
such disclosures concerning this Lease and its terms as may be required by
securities and other laws, or by governmental regulations, requirements or
order, but only to the extent required for compliance, and (iii) each of Lessor
and Lessee shall have the right to make such disclosures concerning this Lease
and its terms as may be necessary in order to establish or assert its rights
under this Lease. The provisions of this section 47 shall survive the
termination of this Lease.

48. LESSOR DEFAULT. Except as otherwise specifically provided for herein,
Lessor’s failure to do, observe, keep and perform any of the terms, covenants,
conditions, agreements or provisions of this lease required to be done,
observed, kept or performed by Lessor, for a period greater than thirty
(30) days after written notice by Lessee to Lessor of said failure (except if
the nature of Lessor’s obligation is such that more than sixty (60) days are
required for its performance, then Lessor shall not be deemed in default if it
commences performance within the sixty (60) day period and thereafter diligently
pursues the cure to completion), shall be deemed a default by Lessor and a
material breach of the lease. In the event of any Lessor default, Lessee may, at
its option, with or without further notice or demand of any kind to Lessor or
any other person, have any one or more of the following described remedies in
addition to all other rights and remedies provided at law or in equity or
elsewhere herein: (i) remedy such default or breach and deduct the reasonable
costs including but not limited to, attorney fees thereof from the installments
of rent next falling due; (ii) pursue the remedy of specific

 

A-22



--------------------------------------------------------------------------------

performance: and/or (iii) terminate this lease if such default prevents Lessee
to conduct business operations in the Premises. Nothing contained in this Lease
shall relieve Lessor of any duty provided for herein to effect repair,
replacement, correction or maintenance as required under the terms of this
Lease, nor shall Lessor be relieved of any obligation provided for herein to
restore affected services or utilities, and this Section 48 shall not be
construed to obligate Lessee to undertake any such action.

49. FURNITURE. The Building’s 6th and 7th floors contain various items of
furniture, including cubicles and board room furniture. The Building’s 8th floor
also contains cubicles, chairs, tables, and various pieces of meeting room
furniture. By execution of this Lease, Lessor hereby conveys ownership of such
cubicles, chairs, tables and meeting and board room furniture to Lessee.

50. SUBORDINATION. Following execution of this Lease, Lessor shall endeavor to
obtain from its primary mortgage lender a subordination, non-disturbance and
attornment agreement (“SNDA”) in such lender’s standard form and containing
provisions reasonably acceptable to Lessee.

51. STORAGE. In addition to the Premises, Lessee agrees to lease from Lessor,
and Lessor agrees to lease to Lessee during the term of this Lease,
approximately 1,200 rentable square feet of space (the “IT/Storage Space”) on
floor C of the Building as shown on the floor plan included in Exhibit A. The
actual square footage of the IT/Storage Space shall be based upon a
remeasurement of such space to be mutually and reasonably agreed upon by Lessor
and Lessee prior to the Commencement Date. Lessee accepts the IT/Storage Space
on a “turn–key” basis at Lessor’s sole cost and expense in accordance with the
space plan and work letter attached hereto at Exhibit A. Lessee covenants and
agrees to pay Lessor rent for the IT/Storage Space each month in advance on the
first day of each calendar month. Rent for the IT/Storage Space shall be
computed at the annual rental rate of $15.00 per rentable square foot. Such rent
for any fractional calendar month, at the beginning or end of the term, or as
otherwise appropriate, shall be the pro-rated portion of the rent computed on an
annual basis. Except as specifically provided for herein, Lessee shall use the
IT/Storage Space exclusively for: (i) the storage of records, personal property
and other items normally and reasonably used in a commercial office setting; and
(ii) a computer center. If during the term of this Lease, Lessee uses the
IT/Storage Space for any use other than described herein, a Conversion Date (as
defined below) will be deemed to occur upon the first date of such new use.
During the term of this Lease, Lessee shall have the ongoing right to convert
the IT/Storage Space from such use to use for general office purposes. Lessee
shall notify Lessor in writing of such conversion at least thirty (30) but no
more than forty (40) days prior to the intended date of such conversion (the
“Conversion Date”). Lessee shall not make any improvements to the IT/Storage
Space prior to the Conversion Date. All costs associated with improvements to
the IT/Storage Space after the Conversion Date shall be paid solely by Lessee
and shall be subject to the provisions of Section 8 of this Lease. Once
converted to use as office space as provided for herein, Lessee shall have no
right to change the use of the IT/Storage Space back to its prior use. After the
Conversion Date, Lessee shall pay (i) rent on the IT/Storage Space consistent
with the rental rates described in Section 3 of this Lease, and (ii) increases
in Base Year Costs consistent with the provisions of Section 19 and the
Definitions section of this Lease, including the use of 2012 as the Base Year.

 

A-23



--------------------------------------------------------------------------------

52. COSTS, ALLOWANCES AND FEES. Lessor will reimburse Lessee for Lessee’s
reasonable moving expenses, at an amount not to exceed
                                  per rentable square foot.

Lessor shall reimburse Lessee for reasonable amounts paid to JPC Architects for
the initial space plan, two (2) revisions of such plan, and MEP and structural
engineering documents.

Lessor may charge Lessee a processing fee for any required initial permit
application to a governmental agency associated with the Work; provided,
however, that such fee shall be limited to                          for each
such application. If any amendment to such initial permit application is
required to be submitted, Lessor may charge Lessee a processing fee for such
amended submittal; provided, however, that such fee shall be limited to
                     for each such submittal.

53. TENANT IMPROVEMENT ALLOWANCE. Improvements to the Premises and the
IT/Storage Space (the “Work”) will be completed in accordance with mutually
agreed-upon working drawings prepared by JPC Architects and by GLY, selected by
Lessee. Lessee will be provided an allowance of                      per
rentable square foot (based on 66,045 RSF) of the entire existing Premises.
Lessee will also be provided an allowance of                              per
rentable square foot of the finally determined IT/Storage Space square footage.
Such allowances shall be used for space planning, including architectural and
engineering fees, construction documents, permits and tenant improvements, new
partitions, ceiling, lighting, cabinetry, paint, carpet, cabling, HVAC,
furniture, and other construction costs and taxes. The cost for any Work in
excess of such allowances shall be paid by Lessee. Lessor shall reimburse Lessee
for costs associated with the Work within forty-five (45) days following receipt
of Lessee’s invoice and backup documentation supporting such expenditures. If
Lessor fails to pay such costs within such 45 day period, in addition to the
provisions of Section 21 herein, Lessee, at its option, may credit the unpaid
amount against the rent next coming due under the rent. Any unused amounts of
such allowance shall be credited to Lessee’s initial rent.

Lessee warrants that it shall keep the Building free from any and all mechanic’s
or other liens associated with the Work except to the extent such lien results
from Lessor’s failure to make payments under this Section 35.

54. WARRANTY OF TITLE. Lessor represents and warrants to Lessee that as of the
date hereof, Lessor is authorized to execute this lease, owns and holds fee
title in and to the building, the Premises and the land on which the same are
located and there exist no restrictions applicable to the property that are
inconsistent with this lease,

 

A-24



--------------------------------------------------------------------------------

or materially and adversely affect Lessee’s rights and remedies hereunder (or
under applicable law). Lessor agrees to hold Lessee harmless and indemnify
Lessee for any loss, costs or expenses incurred by Lessee as a result of the
failure of such representation and warranty to be true.

55. RESTRICTIONS ON LESSOR ENTRY. Except as mutually and reasonably agreed to,
and notwithstanding anything contained herein to the contrary, Lessor, its
agents, employees or contractors’ entry onto the Premises, or any repair or work
performed thereon, or any change made to any portion of the building of which
the Premises is a part shall not materially or unreasonably affect or interrupt
with Lessee’s use, business or operations on the Premises or obstruct ingress
and egress of the Premises. In the event of any material interference, rent
shall be abated in proportion to such interference. Lessor shall be liable for
any damage or injury to persons or property caused by any act of Lessor, its
agents, employees, invitee, guests or contractors resulting from its and/or
their entry onto or the repair or any other work performed. Lessor shall give
Lessee no less than twenty-four (24) hours’ notice before any entry hereunder,
unless an emergency requires shorter notice or for regularly scheduled
janitorial service. Lessor shall comply with Lessee’s reasonable security
requirements when in the Premises.

[Signature Page Follows]

 

A-25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereof have executed this lease the day and year
first above written.

 

SELIG HOLDINGS COMPANY LLC,    CELL THERAPEUTICS, INC. a Delaware limited
liability company    a Washington corporation   

/s/ Martin Selig

     

/s/ Louis A. Blanco

By:    Martin Selig    By:   

Louis A. Blanco

Its:    Managing Member    Its:    Executive Vice President “Lessor”      
“Lessee”

 

LOGO [g640776page057.jpg]

 

A-26



--------------------------------------------------------------------------------

STATE OF WASHINGTON    )          )    ss.    COUNTY OF KING    )      

On this 27th day of January, 2012, before me, a Notary Public in and for the
State of Washington, personally appeared MARTIN SELIG, to me known to be the
Managing Member respectively, of SELIG HOLDINGS COMPANY L.L.C. the entity that
executed the foregoing instrument, and acknowledged said instrument to be the
free and voluntary act and deed of said entity, for the uses and purposes
therein mentioned, and on oath stated that he is authorized to execute said
instrument on behalf of the entity.

 

LOGO [g640776g59p76.jpg]   

/s/ Jill H. Brandt                                                      

Notary Public in and for the State of Washington

Residing at: Sammamish

My commission expires: 11.8.12

 

STATE OF WA    )          )    ss.    COUNTY OF King    )      

On this 27th day of January, 2012, before me, a Notary Public in and for the
State of Washington, personally appeared Louis A. Blanco, the individual(s) who
executed the within and foregoing instrument, and acknowledged said instrument
to be his/her/their free and voluntary act and deed for the uses and purposes
therein mentioned.

 

LOGO [g640776g29m22.jpg]   

/s/ Katherine V. McCoy                                                      

Notary Public in and for the State of Washington

Residing at: 6204 204th St. SW, Lynnwood, WA 98036

My commission expires: 02.18.2015

 

A-27



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan and Work Letter

Attached hereto and marked as Exhibit A

 

LOGO [g640776page059.jpg]

 

A-28



--------------------------------------------------------------------------------

EXHIBIT B

EXAMPLE

The intent is to include Lessee’s proportionate share of all Base Year Costs in
Lessee’s Annual Rental Rate. It is further the intent to limit adjustments to
Lessee’s Base Year Costs to actual increases in cost. The Operating Services are
adjusted to the greater of actual occupancy or 95% occupancy for the base year
to fairly establish the Base Year Costs at an equitable standard for comparison
purposes. Comparison Years are similarly adjusted for purposes of fairness and
equality. To prevent any confusion regarding computation of Base Year Costs,
Comparison Year Costs and the adjustment of those costs to 95% occupancy, if
necessary, we have set forth the following example. It is important to note that
if adjustment to 95% occupancy is necessary not all Operating Services are
adjusted.

Expenses requiring adjustment are those which are 100% dependent upon the change
in footage and adjust with the change in occupied footage. This category
includes electricity, water/sewer, superintendent, disposal, management,
janitorial supplies, window washing, repair and maintenance, HVAC maintenance,
and janitorial labor.

Other expenses do not require adjustment nor are they dependent upon occupied
footage change. These categories are the same whether the Building is empty or
full. They are, insurance, security, elevator, landscaping and telephone.

Real Estate Taxes are dependent upon independent assessment. Real Estate Taxes
are not adjusted to 95%, but are established for each respective year based on
the actual tax paid whether for the respective Base Year or each subsequent
Comparison Year(s).

Please note the expenses noted below which are and are not adjusted and the
adjustment to each expense to achieve 95% occupancy, if necessary. The method of
adjusting expenses depicted in the example will be followed when adjusting
actual Operating Service Expenses for both the Base Year and Comparison Year(s).

HYPOTHETICAL FACTS

 

Building Occupancy:

Actual Base Year Costs:

Grossed Base Year Costs to 95%:

Actual Comparison Year Costs: (see below)

Grossed Comparison Year Costs to 95%: (see below)

Tenant Premises:

Building RSF:

Tenant Proportionate Basis:

     

EXAMPLE

 

Description

  

Actual

Expenses

  

Grossed

Expenses

  

Methodology

    

Percent Occupied

 

Real Estate Taxes

 

Operating Expenses

Insurance

     

 

A-29



--------------------------------------------------------------------------------

Electricity

Water & Sewer

Security

Elevator

Superintendent

Landscaping

Disposal

Management

Supplies

Window Washing

Repairs & Maintenance

Telephone

HVAC Maintenance

Janitorial

 

TOTALS:

     

 

A-30



--------------------------------------------------------------------------------

EXHIBIT C

SIGNAGE PLAN

Material, Illumination, Specs to be determined upon vendor bid

 

LOGO [g640776page062.jpg]

 

A-31



--------------------------------------------------------------------------------

EXHIBIT D

EXAMPLE – CONTROLLABLE EXPENSE CALCULATIONS

 

                     

 

A-32



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLANS FOR SUBLEASE PREMISES

6th Floor

 

LOGO [g640776page064.jpg]

 

B-1



--------------------------------------------------------------------------------

7th Floor

 

LOGO [g640776page065.jpg]

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

3101 WESTERN AVENUE

SEATTLE, WASHINGTON

All improvements to the Sublease Premises made to prepare the Sublease Premises
for use and occupancy by Subtenant will be performed by Subtenant, and shall be
referred to as “Subtenant Improvements”. Subtenant shall install the “Subtenant
Improvement Components”, attached as Exhibit A to this Work Letter; provided
that the parties acknowledge that, as of the Effective Date, Sublandlord has
capped off the interior communication stairwell between the seventh (7th) and
eighth (8th) floors of the Building and located between the Sublease Premises
and that portion of the Premises to be retained by Sublandlord. Subtenant shall
proceed with its work expeditiously, continuously and efficiently, and shall use
its best efforts to complete the same within sixty (60) days after the date
Sublandlord tenders access to the Sublease Premises to Subtenant pursuant to
Section 3(b)(ii) of this Sublease.

If Subtenant desires to make any material change, addition, or alteration to the
Subtenant Improvement Components, Subtenant shall prepare and submit to
Sublandlord plans and specifications with respect to such proposed change,
addition, or alteration. Any such change, addition, or alteration shall be
subject to Sublandlord’s approval, which shall not be unreasonably withheld.
Subtenant shall be responsible for any submission to and plan check and permit
requirements of the City of Seattle or other governmental authorities.
Sublandlord reserves the right to require Subtenant to provide copies of any
permits or approvals obtained by Subtenant in connection with the Subtenant
Improvements.

Subtenant shall be solely responsible for all costs and expenses of the
Subtenant Improvements. Unless otherwise provided for in the Sublease,
Sublandlord shall have no obligation to perform any work at the Sublease
Premises or the Building or provide any money or materials in connection with
Subtenant Improvements or Subtenant’s use or occupancy of the Sublease Premises.

Without limiting the indemnification obligations of Subtenant set forth in the
Sublease, Subtenant shall indemnify, protect, defend, and hold harmless
Sublandlord and its affiliates, partners, members, directors, officers,
employees and agents from and against any and all claims, suits, demands,
liabilities, damages, and expenses of every kind and description, including
reasonable attorneys’ fees and costs, that may arise out of or be connected in
any way with Subtenant Improvements, except to the extent any liabilities arise
out of the willful misconduct or negligence of Sublandlord or its respective
affiliates, partners, members, directors, officers, employees, agents,
contractors, or licensees.

Any mechanic’s lien filed against the Building or the Sublease Premises for
Subtenant’s Improvements or materials claimed to have been furnished to
Subtenant shall be discharged of record (or covered by bond in accordance with
all applicable laws and governmental requirements) by Subtenant at Subtenant’s
sole cost within twenty (20) days after Subtenant receives notice of the filing
thereof but in all events prior to the initiation of foreclosure proceedings
with respect to any such lien.

 

C-1



--------------------------------------------------------------------------------

Subtenant shall notify Sublandlord upon completion of the Subtenant
Improvements, and shall, at its expense, obtain and deliver to Sublandlord a
certificate of occupancy from the appropriate governmental authority for the
Subleases Premises, if applicable. All construction to be performed by or on
behalf of Subtenant shall be performed in a workmanlike manner, comply with
applicable law and industry standards, be subject to any applicable requirements
under the Master Lease, including, without limitation, any insurance
requirements relating to Subtenant’s contractors and any notification or
approval obligations. To the extent such insurance requirements are not set
forth in the Master Lease, Subtenant shall secure and maintain throughout
construction of the improvements such insurance coverages and policies as a
prudent tenant and its contractors would keep in force during construction.

[Remainder of page intentionally left blank]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT A TO WORK LETTER

SUBTENANT IMPROVEMENT COMPONENTS

 

1) Remove cubicles and replace with new workstations, run new wiring to said
workstations as necessary

 

2) Provide updated cabling throughout as required

 

3) Security system installation or upgrades

 

4) Paint and patch as necessary

 

5) Installation of signage.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF FF&E

 

Qty

  

Description

   IT/network closets 2    HVAC units and controls for IDF/network closets
(6005, 7034). Units maintained by Holladay Parks 1    Structured Cat 5e cabling,
patch panels, wire management, wall jacks, floor 6, approx. 344 runs 1   
Structured Cat 5e cabling, patch panels, wire management, wall jacks, floor 7,
approx. 394 runs 14    Wireless access point hanger boxes and Cat 5e cabling
routed to IDF rooms (7 per floor) 2    APC UPS battery backup systems for
IDF/network closets (6005, 7034) 6    APC server racks, three per IDF room
(6005, 7034) 2   

IT workbench, one large, one small w/ casters (7045)

 

   Audio-visual 2    Audio-visual control systems, Crestron (6001, 6026-6027).
With iPad control. A/V systems maintained by Avidex 1    Audio amplifiers,
cordless microphones, rack and speakers 1    Projector, Christie LWU420,
ceiling-mounted (6001) 2    Projector, Christie LWU420, ceiling-mounted
(6026-6027) 1    Projector, NEC NP2000, ceiling-mounted (6003) 1    Projector,
Infocus in15 (7055) 3   

TV, Sharp 55” wall-mounted (6063, 7002, 7098)

 

   Security system components 10   

Access card key reader pads, door solenoids, w/ wiring routed to IDF rooms

 

   Kitchen appliances 1    Set, built-in appliances: double refrigerator,
freezer, dishwasher (6th floor assembly area 6030) 2    Refrigerator, full-size
(6007, 7009) 3    Refrigerator, under counter (6006, 6064, 7092) 4    Microwave
oven (7009, 7092) 4    Dishwasher, built-in (6006, 6064, 7009) 1   

Dishwasher, spare, still in-box (6042)

 

   Break areas 1    Set, break table and 8 designer bar stools (6th floor
assembly area 6030) 1    Set, break table and 5 designer bar stools (7000) 1   
Set, break table and 5 designer bar stools (7053) 6    Chairs, swivel, green
designer (7001, 7054) 1    White round designer coffee table (7054)

 

D-1



--------------------------------------------------------------------------------

   Auditorium 11    Tables, auditorium (6026-6027) 170   

Chairs, stackable auditorium (100+ in auditorium 6026-6027, remainder
distributed on floors 6 & 7)

 

   Conference rooms 23    Chairs, conference room (6001) 14    Chairs,
conference room (6003) 10    Chairs, conference room (6074) 8    Chairs,
conference room (6063) 5    Chairs, conference room (7055) 6    Chairs,
conference room (7103) 6    Chairs, conference room (7020) 7    Table,
conference room (6001, 6003, 6063, 6074, 7020, 7103, 7055) 4   

A/V carts (6003, 6074, 7055, 7103)

 

   Office furniture 19    Set, incl desk, overhead bin, file cabinet, chair, dry
erase board – 6th floor 36   

Set, incl desk, overhead bin, file cabinet, chair, dry erase board – 7th floor

 

   Cubicles 14    Set, incl desk surface, overhead bin, pedestal file cabinet,
chair – 6th floor 50   

Set, incl desk surface, overhead bin, pedestal file cabinet, chair – 7th floor

 

   Executive office furniture 2   

Set, executive office furniture, incl desk, conf table, four upholstered chairs,
file cabinets, wardrobe (7002, 7098)

 

   Reception area 1    Set, built-in reception desk, worksurface and under
counter cabinets 1    Set, reception area furniture: designer couch, white round
coffee table, two chairs (6000) 1   

Set, phone room table and chair (6002)

 

   Miscellaneous 15    Chairs, Herman Miller Aeron    Upholstered chairs,
various    Office chairs, various    File cabinets, various    Whiteboards,
chair mats, recycle bins, refuse bins, various

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

LEGAL DESCRIPTION

Lots 1,2,3 and South Westerly half of Lot 4, Block 3 of William M. Bell’s 7th
addition to the City of Seattle, according to plat thereof, recorded in Volume 2
of plats, page 82, records of King County, Washington, together with North
Westerly 66’ of block southerly of Bay Street siding Westerly of Western Avenue
and Easterly of Elliott Avenue.

The Sublease Premises are commonly known as Suites 600 and 700 as depicted in
Exhibit B above.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LANDLORD CONSENT TO SUBLEASE AND RECOGNITION

AGREEMENT

This Consent to Sublease and Recognition Agreement (“Consent Agreement”) is
dated as of the _____ day of December, 2017, by and between SELIG HOLDINGS
COMPANY LLC, a Delaware limited liability company (“Master Landlord”), CASCADIAN
THERAPEUTICS, INC., a Delaware corporation (“Subtenant”), and acknowledged by
CTI BIOPHARMA, CORP., a Washington corporation (“Sublandlord”).

RECITALS

A. Master Landlord, as “Landlord,” and Sublandlord, as “Tenant”, entered into
that certain Office Lease Agreement dated January 27, 2012 (the “Master Lease”).
Pursuant to the assignment provisions of the Master Lease, Sublandlord is
currently entering into that certain Sublease dated as of December ____, 2017,
by and between Sublandlord and Subtenant (the “Sublease”). In accordance with
the Sublease, Subtenant will be subleasing from Sublandlord a portion of the
Premises which is the subject of the Master Lease consisting of approximately
44,050 rentable square feet (the “Sublease Premises”). Subtenant also has the
option to expand the Sublease Premises to include the eighth (8th) floor of the
Building (i.e., the entire leasehold estate described in the Master Lease) on
the terms and conditions more particularly set forth in the Sublease.

B. In connection with Master Landlord’s consent to the Sublease, the parties
wish to provide for recognition of the interest of Subtenant in the Sublease
Premises in the event of a default under the Master Lease by Sublandlord in
accordance with the terms and conditions provided herein.

C. Unless otherwise defined in this Consent Agreement, all capitalized terms
used herein have the meanings ascribed to them in the Master Lease.

AGREEMENT

Master Landlord hereby consents to the Sublease and the parties further agree as
follows:

 

  1. Consent. Landlord consents to the Sublease without waiver of any
restriction in the Master Lease concerning further assignment, subletting or
transfer. Landlord represents that the Master Lease constitutes the entire
agreement of Landlord and Tenant concerning the leasing of the Master Premises
and has not been amended or modified. Landlord further represents that, to
Landlord’s knowledge, Tenant is currently in full compliance with its
obligations under the Master Lease.

 

  2. Acknowledgement of Terms. Landlord specifically consents to the
installation of the Subtenant Improvements set forth in Exhibit A to Exhibit C
to the Sublease. In addition, Master Landlord confirms that Subtenant’s
employees will have access to the upper level fitness center to the same degree
as Sublandlord’s employees pursuant to the Master Lease. Master Landlord
consents to any expansion of the Sublease Premises pursuant to the expansion
option set forth in Section 24 of the Sublease.

 

  3. Acceptance of Master Lease. From the commencement date of the Sublease,
Subtenant specifically consents to be bound by all terms and conditions of the
Master Lease as incorporated into the Sublease and to perform all obligations
made Subtenant’s responsibility under the Sublease under the Master Lease with
respect to the Sublease Premises during the Sublease Term. Notwithstanding
anything to the contrary in the Sublease or this Consent Agreement, but without
limiting any of Subtenant’s obligations under the Sublease, Sublandlord shall
remain liable to Master Landlord for all of its obligations under the Master
Lease, and to the extent Subtenant is undertaking any of such obligations, such
undertaking shall be joint and several with Sublandlord.

 

F-1



--------------------------------------------------------------------------------

  4. Sublease Recognition. To the extent all Rent and Additional Rent (each as
defined in the Sublease) owed by Subtenant under the Sublease has been timely
paid and Subtenant is not in default under any terms of the Sublease (after any
applicable notice and cure period), Master Landlord shall not disturb
Subtenant’s possession and occupancy of the Sublease Premises (as the same
exists from time to time) during the term of the Sublease. If Master Landlord
elects to terminate the Master Lease (a “Recognition Event”) due to the
occurrence of an event of default or otherwise that is not caused by Subtenant,
or if the Master Lease is rejected in the course of a bankruptcy proceeding,
Master Landlord agrees to recognize the Sublease as a direct contract between
Master Landlord and Subtenant on all of the terms of the Sublease, except for
the payment of Base Rent and Additional Rent, which shall be as set forth in the
Master Lease (the “Recognition Rent”). Notwithstanding the foregoing, Section 24
(Expansion) of the Sublease will not be made a part of any direct contract
between Master Landlord and Subtenant and, except to the extent such expansion
right is exercised prior to a Recognition Event, Master Landlord will not
recognize the expansion right in connection with this Section 3. In addition, in
the event of a Recognition Event, Subtenant will not be obligated to pay any
Security Deposit to Master Landlord unless and until the Security Deposit held
by Sublandlord pursuant to the Sublease is returned to Subtenant as required by
the Sublease, and in no event will Section 5(g)(ii) of the Sublease apply to
Master Landlord (whether or not it receives a Security Deposit in connection
with a Recognition Event). For purposes of such recognition, all references in
the Sublease to “Sublandlord” shall refer to Master Landlord, subject to the
terms of this Consent Agreement. Such recognition shall be effective as of the
date of the termination or rejection of the Master Lease, as applicable (the
“Recognition Date”), provided that in no event will Master Landlord or Subtenant
have any liability (or be responsible for) any obligations of Sublandlord under
the Sublease or Master Lease accruing or occurring prior to the Recognition Date
other than any obligations Subtenant has arising from Subtenant’s occupancy of
the Sublease Premises or the terms of the Sublease that have not been fulfilled
prior to the Recognition Date, whether monetary or otherwise. At the request of
either party, Master Landlord and Subtenant will execute any documents required
or desired to effectuate the direct contractual relationship of Master Landlord
and Subtenant pursuant to the foregoing recognition agreement; provided that no
separate agreement will be required, and the foregoing recognition will be
effective upon the Recognition Date with or without a separate written
agreement. Upon the Recognition Date, Subtenant will pay all Recognition rent
directly to Master Landlord in the manner set forth in the Master Lease at such
place as Master Landlord shall designate in writing to Subtenant.

 

  5. Premises. Sublandlord and Subtenant have agreed upon the configuration of
the Subleasehold estate. A diagram is attached hereto and by this reference made
a part hereof.

 

  6. Subtenant Covenants. Subtenant agrees that as of the Recognition Date it
shall:

 

  a) Attorn to and accept Master Landlord as its direct Sublandlord under the
Sublease for the remainder of the term under the Sublease;

 

  b) Comply with the applicable terms and conditions of the Master Lease and
perform all obligations of Sublandlord under the Master Lease with respect to
the Sublease Premises as incorporated into the Sublease; and comply with all the
terms and conditions of the Sublease, performing all of Subtenant’s obligations
thereunder; and

 

  c) Pay directly to Master Landlord the Recognition Rent and all other amounts
payable under the Sublease, when due thereunder.

Further, Subtenant agrees that Master Landlord, its successors, and assigns
shall not be:

 

  a) Subject to any credits, offsets, defenses or claims that Subtenant might
have against Sublandlord;

 

F-2



--------------------------------------------------------------------------------

  b) Liable for any act or omission of Sublandlord prior to the Recognition Date
and the succession of Master Landlord as Sublandlord; or

 

  c) Bound by any covenant to undertake, complete, or pay for any improvement to
the Sublease Premises.

Subtenant agrees that Landlord shall not be bound by any provision in the
Sublease that:

 

  d) Creates any rights or remedies in the Subtenant that are greater than the
rights of Sublandlord under the Master Lease; or

 

  e) Increases Master Landlord’s obligations under the Master Lease.

 

  7. Lender Provisions. Master Landlord’s lender, if any, has approved the
Sublease, if such approval is necessary. In the event the recognition right set
forth herein becomes effective, Master Landlord agrees to use commercially
reasonable efforts to obtain from its lender a commercially reasonable
subordination, non-disturbance and attornment agreement in favor of Subtenant
agreeing that Subtenant’s rights pursuant to this Consent Agreement (and the
Sublease and Master Lease pursuant to the recognition right) will not be
disturbed so long as Subtenant is not in default after the expiration of any
applicable notice and cure periods.

 

  8. No Limit on Master Landlord Remedies. Nothing in this Consent Agreement
shall prevent Master Landlord from taking any action under applicable law
against Sublandlord to recover possession of the Premises and seek monetary
damages for any default of Sublandlord pursuant to the Master Lease, subject to
the Master Lease (and subject to Subtenant’s rights under the Sublease and this
Consent Agreement as herein set forth). As of the Recognition Date, Subtenant
and Master Landlord agree that they will have direct contractual privity and
therefore Master Landlord will communicate directly with Subtenant (and may
proceed directly against Subtenant), with or without notice to, or consent or
involvement of Sublandlord, to enforce all of the obligations of Subtenant, as
the direct tenant of Master Landlord (and prior to such Recognition Date,
nothing in this Consent Agreement will be construed to create direct contractual
privity between Master Landlord and Subtenant).

 

  9. Sublandlord’s Obligations. Sublandlord has executed this Consent Agreement
solely to confirm that it has knowledge of the terms hereof and has no objection
to such terms. Master Landlord has relied on Sublandlord’s statement set forth
in this paragraph 8 as a portion of the consideration for granting its consent.

 

  10. Consent to Amendments. Master Landlord will retain the right to consent to
any amendment to the Sublease in accordance with the terms of the Master Lease.

 

  11. Survival. This Consent Agreement and the rights derived herefrom shall
survive the expiration or earlier termination or rejection of the Master Lease.

 

  12. Counterparts. This Consent Agreement may be may be executed in two or more
counterparts, which may be delivered electronically, and, when so executed, will
have the same force and effect as though all signatures appeared on a single
document. Any signature page of this Consent Agreement may be detached from any
counterpart without impairing the legal effect of any signatures thereon, and
may be attached to another counterpart identical in form thereto by having
attached to it one or more additional signature pages. Each party may rely upon
signatures delivered electronically or via facsimile as if such signatures were
originals.

[Signature Page Follows]

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Master Landlord, Sublandlord and Subtenant have executed
this Consent Agreement as of the day and year first above written.

 

MASTER LANDLORD:       SUBTENANT:

SELIG HOLDINGS COMPANY LLC,

a Delaware limited liability company

     

CASCADIAN THERAPEUTICS, INC.,

a Delaware corporation

By:   

                     

      By:   

                 

Print Name:   

 

      Print Name:   

 

Title:   

 

      Title:   

 

By:   

                     

      By:   

                     

Print Name:   

 

      Print Name:   

 

Title:   

 

      Title:   

 

Acknowledged by:         

SUBLANDLORD:

 

        

CTI BIOPHARMA, CORP.,

a Washington corporation

        

By:   

                     

        

Print Name:   

 

        

Title:   

 

        

By:   

                     

        

Print Name:   

 

        

Title:   

 

        

 

F-4